                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

    SEVEN NETWORKS, LLC                  §
                                         §
    v.                                   §                     CASE NO. 2:17-CV-442-JRG
                                         §                       (Lead Case)
    GOOGLE LLC                           §
                                         §
    ____________________________________ §
                                         §
    SEVEN NETWORKS, LLC                  §
                                         §
    v.                                   §                     CASE NO. 2:17-CV-441-JRG
                                         §                       (Consolidated Case)
    SAMSUNG ELECTRONICS AMERICA,         §
    INC. and SAMSUNG ELECTRONICS CO., §
    LTD.                                 §
                                         §

                                    CLAIM CONSTRUCTION
                                   MEMORANDUM AND ORDER

        Before the Court is the Opening Claim Construction Brief (Google/Samsung, 1 Dkt.

No. 191) filed by Plaintiff SEVEN Networks, LLC (“Plaintiff” or “SEVEN”). Also before the

Court are the Amended Responsive Claim Construction Brief filed by Defendant Google LLC




1
 The present Claim Construction Memorandum and Order refers to the Eastern District of Texas proceedings (Civil
Action Nos. 2:17-CV-442 (Lead), -441 (Consolidated)) as “Google/Samsung” and refers to related Northern District
of Texas proceedings (Civil Action No. 3:17-CV-1495) as “ZTE.” ZTE is discussed further herein.


                                                     -1-
(“Google”) (Google/Samsung, Dkt. No. 263) 2 and Plaintiffs’ reply (Google/Samsung, Dkt.

No. 279). 3

           Further before the Court are Plaintiff’s Opening Claim Construction Brief (ZTE, Dkt.

No. 77), Defendant ZTE (USA), Inc.’s (“ZTE’s”) 4 Corrected Opening Claim Construction Brief

(ZTE, Dkt. No. 85, Ex. A), Plaintiff’s Responsive Claim Construction Brief (ZTE, Dkt. No. 88),

ZTE’s Responsive Claim Construction Brief (ZTE, Dkt. No. 86), and Plaintiff’s Reply Claim

Construction Brief Regarding “Common Channel” and “Non-Common Channel” (ZTE, Dkt.

No. 148).

           The Northern District of Texas and the Eastern District of Texas held a concurrent claim

construction hearing in the Google/Samsung and ZTE proceedings on September 12, 2018. (See

Mar. 22, 2018 Order on Concurrent Markman Hearing (ZTE, Dkt. No. 101; Google/Samsung, Dkt.

No. 138).)




2
  Google filed an Amended Responsive Claim Construction Brief pursuant to the Court’s July 19, 2018
Memorandum Opinion and Order (Google/Samsung, Dkt. No. 234) and Google’s subsequent July 22, 2018 Notice
of Election Regarding Claim Construction Disputes (Google/Samsung, Dkt. No. 239). Defendants Samsung
Electronics America, Inc. and Samsung Electronics Co., Ltd (collectively, “Samsung”) have stated that this
Amended Responsive Claim Construction Brief includes all arguments relevant to Samsung. (See Google/Samsung,
Dkt. No. 268.) The Court therefore treats the Amended Responsive Claim Construction Brief (Google/Samsung,
Dkt. No. 263) as having superseded the original Responsive Claim Construction Brief (Google/Samsung, Dkt. No.
208) as to both Google and Samsung.
3
 Plaintiff’s Reply to [Defendants’] Amended Responsive Claim Construction Brief (Google/Samsung, Dkt. No.
279) supersedes Plaintiff’s Reply Claim-Construction Brief (Google/Samsung, Dkt. No. 225).
4
    The Court herein uses the term “Defendants” to refer to some or all of Google, Samsung, and ZTE.


                                                        -2-
                                                        Table of Contents
I. BACKGROUND ....................................................................................................................... 4
II. LEGAL PRINCIPLES ........................................................................................................... 5
III. AGREED TERMS................................................................................................................. 9
IV. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,516,127 ........................... 10
   A. “backlight” and “backlight status” ...................................................................................... 10
   B. “delay a timing of one or more triggers” ............................................................................ 14
   C. “adjust a timing of activities . . . to reduce usage of at least one resource” ........................ 17
   D. “wakelock[s]” ..................................................................................................................... 19
   E. “optimize background traffic,” “receive a selection from a user whether to optimize
       traffic,” and “optimizes the use of battery, CPU and memory resources” ......................... 22
V. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,247,019............................. 29
   F. “content requests,” “delay content requests,” and “align content requests” ....................... 29
   G. “backlight status” ................................................................................................................ 36
VI. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,516,129 ........................... 37
   H. “block” ................................................................................................................................ 37
   I. “executing in a background,” “executing in background,” and “executing in a
       foreground” ......................................................................................................................... 40
   J. “backlight [status]”............................................................................................................... 44
   K. “battery charge status” ........................................................................................................ 45
VII. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,351,254.......................... 47
   L. “not critical to user experience” and “wherein the application is non-critical” .................. 48
   M. “system wakelock” ............................................................................................................. 51
VIII. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,325,600 ........................ 54
   N. “non-transitory computer readable media . . . comprising: blocking . . .; offloading . . .;
       monitoring . . .; unblocking . . .; re-blocking . . .” .............................................................. 55
   O. “common channel” and “non-common channel” ............................................................... 57
   P. “monitoring the application traffic of the application” ....................................................... 66
IX. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,553,816 ........................... 68
   Q. “first application is inactive,” “determining whether the first application is inactive
       based on the time the first application was last accessed,” and “an application . . . is
       inactive” .............................................................................................................................. 69
   R. “blocking” ........................................................................................................................... 69
X. DISPUTED TERMS IN UNITED STATES PATENT NO. 8,811,952............................. 70
   S. “periodicity” and “the periodicity of the synchronization requests occur at a frequency
       according to remaining battery power on the mobile device” ............................................ 71
XI. CONCLUSION .................................................................................................................... 72


                                                                     -3-
I. BACKGROUND

         Plaintiff has alleged infringement of United States Patents No. 9,516,127 (“the ’127

Patent”), 9,247,019 (“the ’019 Patent”), 9,516,129 (“the ’129 Patent”), 9,351,254 (“the ’254

Patent”), 9,325,600 (“the ’600 Patent”), 9,553,816 (“the ’816 Patent”), 8,811,952 (“the ’952

Patent”), 9,386,433 (“the ’433 Patent”), 8,078,158 (“the ’158 Patent”), and 9,444,812 (“the ’812

Patent”) 5 (collectively, “the patents-in-suit”). (See Google/Samsung, Dkt. No. 1, Exs. 1–6.)

         The ’127 Patent, the ’019 Patent, the ’129 Patent, the ’254 Patent, the ’600 Patent, the ’816

Patent, and the ’952 Patent are asserted against Google, Samsung, and ZTE. Many of the claim

construction disputes presented in ZTE have been incorporated by reference in Google/Samsung. 6

         Although the parties’ briefing in Google/Samsung includes arguments regarding disputed

terms in the ’158 Patent, the ’433 Patent, and the ’812 Patent, the present Claim Construction

Memorandum and Opinion does not address those terms because Plaintiff has withdrawn all

asserted claims of those patents. (See Google/Samsung, Dkt. Nos. 259 & 305.)




5
 The patents-in-suit are listed here in the order set forth in Plaintiff’s Opening Claim Construction Brief (and in the
order attached thereto in Exhibits B–K) in Google/Samsung. (Google/Samsung, Dkt. No. 191, at 1 n.1.)
6
  Google and Samsung have asserted: “For these terms, SEVEN incorporates by reference the briefing in SEVEN’s
case against ZTE. SEVEN is taking a shortcut to save on page limits, when Defendants in this case never had the
opportunity to respond to those arguments in the ZTE Case and therefore lack the same shortcut.”
(Google/Samsung, Dkt. No. 263, at 4 n.6.) The Court already addressed this issue in its May 23, 2018 Order on
Conduct of Claim Construction. (Google/Samsung, Dkt. No. 175, at 1‒2 (“the Court expects that the Defendants in
this case will, through their own claim construction briefing, in accordance with the requirements of P.R. 4-5,
identify those positions with which they agree with ZTE, those positions they disagree with ZTE (and why), and
address any additional disputed claims present in the patents at issue only in this case”).) The Court further
addressed related issues in a Memorandum Opinion and Order entered on July 19, 2018. (Google/Samsung, Dkt.
No. 234.)


                                                         -4-
II. LEGAL PRINCIPLES

       Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).

It is understood that “[a] claim in a patent provides the metes and bounds of the right which the

patent confers on the patentee to exclude others from making, using or selling the protected

invention.” Burke, Inc. v. Bruno Indep. Living Aids, Inc., 183 F.3d 1334, 1340 (Fed. Cir. 1999).

       “In some cases, however, the district court will need to look beyond the patent’s intrinsic

evidence and to consult extrinsic evidence in order to understand, for example, the background

science or the meaning of a term in the relevant art during the relevant time period.” Teva Pharms.

USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015) (citation omitted). “In cases where those

subsidiary facts are in dispute, courts will need to make subsidiary factual findings about that

extrinsic evidence. These are the ‘evidentiary underpinnings’ of claim construction that we

discussed in Markman, and this subsidiary factfinding must be reviewed for clear error on appeal.”

Id. (citing 517 U.S. 370).

       To ascertain the meaning of claims, courts look to three primary sources: the claims, the

specification, and the prosecution history. Markman, 52 F.3d at 979. The specification must

contain a written description of the invention that enables one of ordinary skill in the art to make

and use the invention. Id. A patent’s claims must be read in view of the specification, of which

they are a part. Id. For claim construction purposes, the description may act as a sort of dictionary,

which explains the invention and may define terms used in the claims. Id. “One purpose for

examining the specification is to determine if the patentee has limited the scope of the claims.”

Watts v. XL Sys., Inc., 232 F.3d 877, 882 (Fed. Cir. 2000).




                                                -5-
        Nonetheless, it is the function of the claims, not the specification, to set forth the limits of

the patentee’s invention. Otherwise, there would be no need for claims. SRI Int’l v. Matsushita

Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc). The patentee is free to be his own

lexicographer, but any special definition given to a word must be clearly set forth in the

specification. Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992).

Although the specification may indicate that certain embodiments are preferred, particular

embodiments appearing in the specification will not be read into the claims when the claim

language is broader than the embodiments. Electro Med. Sys., S.A. v. Cooper Life Sciences, Inc.,

34 F.3d 1048, 1054 (Fed. Cir. 1994).

        This Court’s claim construction analysis is substantially guided by the Federal Circuit’s

decision in Phillips v. AWH Corporation, 415 F.3d 1303 (Fed. Cir. 2005) (en banc). In Phillips,

the court set forth several guideposts that courts should follow when construing claims. In

particular, the court reiterated that “the claims of a patent define the invention to which the patentee

is entitled the right to exclude.” Id. at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water

Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). To that end, the words used in a claim

are generally given their ordinary and customary meaning. Id. The ordinary and customary

meaning of a claim term “is the meaning that the term would have to a person of ordinary skill in

the art in question at the time of the invention, i.e., as of the effective filing date of the patent

application.” Id. at 1313. This principle of patent law flows naturally from the recognition that

inventors are usually persons who are skilled in the field of the invention and that patents are

addressed to, and intended to be read by, others skilled in the particular art. Id.

        Despite the importance of claim terms, Phillips made clear that “the person of ordinary

skill in the art is deemed to read the claim term not only in the context of the particular claim in



                                                 -6-
which the disputed term appears, but in the context of the entire patent, including the

specification.” Id. Although the claims themselves may provide guidance as to the meaning of

particular terms, those terms are part of “a fully integrated written instrument.” Id. at 1315

(quoting Markman, 52 F.3d at 978). Thus, the Phillips court emphasized the specification as being

the primary basis for construing the claims. Id. at 1314–17. As the Supreme Court stated long

ago, “in case of doubt or ambiguity it is proper in all cases to refer back to the descriptive portions

of the specification to aid in solving the doubt or in ascertaining the true intent and meaning of the

language employed in the claims.” Bates v. Coe, 98 U.S. 31, 38 (1878). In addressing the role of

the specification, the Phillips court quoted with approval its earlier observations from Renishaw

PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998):

       Ultimately, the interpretation to be given a term can only be determined and
       confirmed with a full understanding of what the inventors actually invented and
       intended to envelop with the claim. The construction that stays true to the claim
       language and most naturally aligns with the patent’s description of the invention
       will be, in the end, the correct construction.

Phillips, 415 F.3d at 1316. Consequently, Phillips emphasized the important role the specification

plays in the claim construction process.

       The prosecution history also continues to play an important role in claim interpretation.

Like the specification, the prosecution history helps to demonstrate how the inventor and the

United States Patent and Trademark Office (“PTO”) understood the patent. Id. at 1317. Because

the file history, however, “represents an ongoing negotiation between the PTO and the applicant,”

it may lack the clarity of the specification and thus be less useful in claim construction proceedings.

Id. Nevertheless, the prosecution history is intrinsic evidence that is relevant to the determination

of how the inventor understood the invention and whether the inventor limited the invention during

prosecution by narrowing the scope of the claims. Id.; see Microsoft Corp. v. Multi-Tech Sys.,



                                                 -7-
Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004) (noting that “a patentee’s statements during

prosecution, whether relied on by the examiner or not, are relevant to claim interpretation”).

       Phillips rejected any claim construction approach that sacrificed the intrinsic record in

favor of extrinsic evidence, such as dictionary definitions or expert testimony. The en banc court

condemned the suggestion made by Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193

(Fed. Cir. 2002), that a court should discern the ordinary meaning of the claim terms (through

dictionaries or otherwise) before resorting to the specification for certain limited purposes.

Phillips, 415 F.3d at 1319–24. According to Phillips, reliance on dictionary definitions at the

expense of the specification had the effect of “focus[ing] the inquiry on the abstract meaning of

words rather than on the meaning of claim terms within the context of the patent.” Id. at 1321.

Phillips emphasized that the patent system is based on the proposition that the claims cover only

the invented subject matter. Id.

       Phillips does not preclude all uses of dictionaries in claim construction proceedings.

Instead, the court assigned dictionaries a role subordinate to the intrinsic record. In doing so, the

court emphasized that claim construction issues are not resolved by any magic formula. The court

did not impose any particular sequence of steps for a court to follow when it considers disputed

claim language. Id. at 1323–25. Rather, Phillips held that a court must attach the appropriate

weight to the intrinsic sources offered in support of a proposed claim construction, bearing in mind

the general rule that the claims measure the scope of the patent grant.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a



                                                -8-
legal conclusion that is drawn from the court’s performance of its duty as the construer of patent

claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)

(citations and internal quotation marks omitted), abrogated on other grounds by Nautilus, 134

S. Ct. 2120.

III. AGREED TERMS

          In their May 15, 2018 Joint Claim Construction and Prehearing Statement

(Google/Samsung, Dkt. No. 172, at 1–2), 7 the parties set forth agreements as to the following terms

in the patents-in-suit:

                   Term                                                  Agreement

    “on a periodic basis”                    “at recurring approximately regular intervals”

    (’952 Patent, Claim 26)

    “suppressing the aligned content         “preventing content requests that have been aligned from
    requests”                                being sent”

    (’019 Patent, Claim 1)

    “offloading application traffic of       “diverting application traffic of an application onto a
    an application onto a second             second channel”
    channel”

    (’600 Patent, Claim 7)

    “alarms”                                 “time-based triggers used by applications to schedule
                                             tasks”
    (’127 Patent, Claims 11, 18)

    “the digital content”                    “the digital content” refers to the “available digital
                                             content”
    (’433 Patent, Claims 1–9, 16, 19–
    22, 25, 27, 29–30)



7
 The parties in ZTE presented no other agreed-upon constructions. (See ZTE, Dkt. No. 61, at 1 (“The parties do not
agree on any constructions.”).)


                                                      -9-
IV. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,516,127

          The ’127 Patent, titled “Intelligent Alarm Manipulator and Resource Tracker,” issued on

December 6, 2016, and bears an earliest priority date of March 25, 2013. Plaintiff submits that

“[t]he ’127 Patent claims systems and methods that conserve network and mobile-device

resources.” (Google/Samsung, Dkt. No. 191, at 1.) The Abstract of the ’127 Patent states:

          Systems and methods for tracking resources used by triggers such as alarms and
          timers that are used by mobile applications to schedule tasks and intelligently
          manipulating the timing of the triggers to optimize usage of resources such as, but
          not limited to: network, battery, CPU and/or memory are disclosed. In one
          embodiment, an intelligent alarm manipulator and resource tracker tracks triggers
          from multiple applications on a mobile device and corresponding use of resources
          resulting from the triggers on a mobile device. The intelligent alarm manipulator
          and resource tracker further determines correlations between the triggers and the
          corresponding use of the resources on the mobile device and manipulates, based on
          the correlations, timing or frequency of some or all of the triggers to optimize the
          use of the resources on the mobile device.

A. “backlight” and “backlight status”

    Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction

    “[the status of] an illumination device               “[the status of] an illumination device that
    positioned behind a viewing surface” 8                provides light behind a non-emissive
                                                          display” 9

(Google/Samsung, Dkt. No. 191, at 2; Google/Samsung, Dkt. No. 246, Ex. A, at 12 & 13;

Google/Samsung, Dkt. No. 263, at 1.) The parties submit that these terms appear in Claims 10

and 17. (Google/Samsung, Dkt. No. 172, at 6‒7; Google/Samsung, Dkt. No. 246, Ex. A, at 12

& 13.)




8
 Plaintiff previously proposed: “The term ‘backlight,’ when considered in light of the broader phrase ‘exiting the
power save mode when the backlight of the mobile device turns off’ is used consistent with its plain and ordinary
meaning (i.e., ‘exit[ing] the power save mode when the screen of the mobile device turns on’).” (Google/Samsung,
Dkt. No. 172, at 6–7.)
9
 Defendants previously proposed: “the status of an illumination device positioned behind a non-emissive display.”
(Google/Samsung, Dkt. No. 172, at 6–7.)


                                                     - 10 -
        (1) The Parties’ Positions

        Plaintiff argues that “[t]he ’127 Patent (like the other patents-in-suit) never refers to

displays as being ‘emissive’ or ‘non-emissive’ displays, and it certainly never teaches that the

inventions are limited to devices with non-emissive displays.” (Google/Samsung, Dkt. No. 191,

at 2.) Plaintiff also submits an extrinsic technical dictionary definition. (Id., at 3.)

        Defendants argue that “SEVEN’s construction attempts to sweep in display types that do

not require or use a ‘backlight,’ and would be inconsistent with the ordinary meaning of the term.”

(See Google/Samsung, Dkt. No. 263, at 1 (citation omitted).) Defendants submit that “[t]he patent

uses both ‘backlight’ and generic terms such as ‘screen’ or ‘display,’ confirming a distinction

between a generic screen or display and one that uses a backlight.” (Id. (citations omitted).)

        Plaintiff replies that “[t]he particular technology used for the screen . . . is not critical to

the invention.” (Google/Samsung, Dkt. No. 279, at 1.) Plaintiff argues that “[t]he backlight

limitation is satisfied by any screen technology where the viewing surface is illuminated from

behind.” (Id.) Further, Plaintiff submits that “Defendants want the backlight to be behind an

undefined ‘display[,]’ adding another limitation to the claim that is unsupported by the

specification and that creates confusion.” (Id.)

        (2) Analysis

        On one hand, the specification refers to a “backlight” as well as a “screen” or a “display,”

and the specification does not state that these terms are being used interchangeably. See, e.g., ’127

Patent at 1:23 (“device screen”). Also, Defendants have pointed out that Plaintiff’s expert has

cited extrinsic evidence explaining that an LCD “requires a backlight to reproduce a picture.”

(Google/Samsung, Dkt. No. 263, Ex. 4, Torben Rasmussen, OLED vs. LCD.) Defendants’ expert

has opined:



                                                 - 11 -
        The backlight is a subcomponent of the display, so a system monitoring display
        status could yield a different status than a system monitoring the backlight status.
        Indeed, the power going to the backlight is distinct from the power going to the
        graphics card and the LCD.

(Id., Ex. 1, May 18, 2018 Pattison Decl., at ¶ 45.)

        Plaintiff has submitted Samsung documents that refer to OLED displays (which Plaintiff

states are emissive) as having “backlights.” (See Google/Samsung, Dkt. No. 191, Exs. T–W.).

Yet, these do not appear to be technical documents.            See Vasudevan Software, Inc. v.

MicroStrategy, Inc., 782 F.3d 671, 678 (Fed. Cir. 2015) (“[l]anguage used in marketing materials

directed to potential customers can mean something quite different from the language used in a

patent directed to persons skilled in the art”).

        Defendants have also submitted other extrinsic evidence that backlights are commonly

used with non-emissive displays, such as LCDs. (See Google/Samsung, Dkt. No. 263, Ex. 2,

Shunuski Kobayahi, et al., LCD Backlights 4 (“The backlight unit is a light source for LCDs which

are not self-luminous.”); see also id., Ex. 3, Mi-Yeon Yu, et al., Correlation Between the Optical

Performance of the Reflective Polarizer and the Structure of LCD Backlight 256 (similar).

Defendants’ expert has cited additional, similar extrinsic evidence. (Id., Ex. 1, May 18, 2018

Pattison Decl., at pp. 9–10 nn.1–4; see, e.g., id., p. 35 of 63, Shunsuke Kobayashi, et al., LCD

Backlights, Preface (“There are two categories of electronic information displays: one is an

emissive type such as CRTs, PDPs, ELDs, OLEDs, LEDs, and FEDs, and the other is a non-

emissive type such as LCDs, electronic-papers and hard copy printings.”) (GOOGLE-SEVEN-

CC-00000059).)

        On the other hand, the specification refers to a broad range of display types:

        The display device can include, by way of example but not limitation, a cathode
        ray tube (CRT), liquid crystal display (LCD), or some other applicable known or
        convenient display device.

                                                   - 12 -
’127 Patent at 20:53–57. Plaintiff has cited the opinion of its expert that such displays are not

limited to “non-emissive” displays. (See Google/Samsung, Dkt. No. 191, Ex. L, May 18, 2018

Goodrich Decl., at ¶¶ 59–70; see also id., at ¶ 69 (“. . . OLED displays are backlights in the

ordinary sense of the word (i.e., a source of light behind a translucent or transparent viewing

surface.”).)

        Moreover, an extrinsic dictionary submitted by the parties refers to “backlit” in terms of

illumination from behind rather than in terms of a “non-emissive display” as Defendants have

proposed:

        back-lit or backlit adj. Having a source of light, such as a lamp or LED behind a
        (usually translucent) viewing surface, in order to illuminate the surface.

        back-lit display or backlit display n. Something illuminated from behind, rather
        than by a light source above or to the front.

(Google/Samsung, Dkt. No. 191, Ex. Q, Microsoft Computer Dictionary 48 (5th ed. 2002).)

Plaintiff has pointed out that these definitions do not state that the viewing surface must be “non-

emissive.” Further, the specification refers to “observing . . . backlight status” as an example of

“observ[ing] user activity,” which thus frames the purpose of observing backlight status in a

context in which the type of the display does not appear to be significant. ’127 Patent at 7:60–67.

The above-reproduced technical definitions do, however, state that the illumination is from behind.

(Google/Samsung, Dkt. No. 191, Ex. Q, Microsoft Computer Dictionary 48 (5th ed. 2002).)

        Finally, at the September 12, 2018 hearing, Defendants alternatively suggested that

Plaintiff’s proposal of “viewing surface” could be replaced with “display,” but the parties’ oral

arguments demonstrated that a dispute would likely arise as to the meaning of “display” in this

context. In particular, the parties disputed whether a “display” can itself encompass illumination

sources (such that no illumination source would be “behind” the display). This dispute is

                                               - 13 -
essentially the same as the one regarding “non-emissive.” Defendants’ argument at the hearing,

that OLED technology is fundamentally different from “backlit” technology (such as LCD), is

unavailing. Although Defendants identified differences in the technology, Defendants have not

shown that any of those differences are necessarily relevant to how the term “backlight” is used in

the claims. On balance, “viewing surface” properly resolves the dispute, is readily understandable,

and is consistent with the above-discussed technical dictionary that both sides have cited. (See

Google/Samsung, Dkt. No. 191, at 3; see also Google/Samsung, Dkt. No. 263, at 2.)

       Based on all of the foregoing, the Court hereby construes “backlight” to mean “an

illumination device that provides light behind a viewing surface.” The Court further hereby

finds that the term “backlight status” has its plain meaning apart from the Court’s construction

of “backlight.” See, e.g., Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir.

1999) (“only those terms need be construed that are in controversy, and only to the extent necessary

to resolve the controversy”).

B. “delay a timing of one or more triggers”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 No construction necessary. The phrase is used “move the timing of one or more triggers to a
 consistent with its plain and ordinary meaning later point of time”
 (i.e., “defer a timing of one or more triggers”).

(Google/Samsung, Dkt. No. 191, at 4; Google/Samsung, Dkt. No. 246, Ex. A, at 14;

Google/Samsung, Dkt. No. 263, at 2.) The parties submit that this term appears in Claims 10

and 17. (Google/Samsung, Dkt. No. 172, at 7; Google/Samsung, Dkt. No. 246, Ex. A, at 14.)




                                               - 14 -
       (1) The Parties’ Positions

       Plaintiff argues that Defendants’ proposed construction should be rejected because

“[r]ewording ‘delay’ as ‘move to a later point of time’ does not clarify its meaning, which is neither

unclear nor ambiguous.” (Google/Samsung, Dkt. No. 191, at 4.)

       Defendants respond that “SEVEN criticizes Defendants’ construction as excluding

indefinite delays, but the plain meaning of ‘delay’ implies a lag between the planned time for an

event and an actual time.” (Google/Samsung, Dkt. No. 263, at 3.)

       Plaintiff replies that “the patent contemplates that timing can be delayed indefinitely and

nowhere suggests that the timing must be delayed for a predetermined time.” (Google/Samsung,

Dkt. No. 279, at 1–2 (citing ’127 Patent at 12:34–36).)

       (2) Analysis

       The specification discloses that the timing of triggers can be modified:

       In one implementation, the method comprises manipulating some or all of the
       triggers by delaying the first and subsequent [t]riggers to fire off at the same time
       as the last trigger. In another implementation, the method comprises manipulating
       some or all of the triggers by delaying at least one trigger and accelerating at least
       one trigger.

       In one implementation, the method comprises identifying a specific type of trigger
       from the triggers, and based on the associations and the specific type of trigger,
       delaying the specific type of trigger for a time period.

’127 Patent at 3:38–47; see id. at 12:29–36 (“temporally move communications”; “Traffic

scheduler 124 may also decide to delay transmission of data that is not relevant at a given time (for

example, when the device is not actively used).”), 13:13–20 (“manipulate the timing of triggers”),

18:16–22 (“manipulate timing of alarms/timers by delaying at least one alarm/timer or accelerating

at least one alarm/timer to synchronize the alarms/timers”) & 19:24–43 (“alarms/timers can be




                                                - 15 -
manipulated (e.g., modified, delayed, accelerated, etc.) to cause the alarms/timers to fire off or be

triggered all the [sic, all at the] same time”).

          Plaintiff has also cited disclosure in the specification regarding preventing triggers from

firing:

          In one implementation, the mobile device can determine, from the tracking, patterns
          in which the triggers fire off, and use the patterns in manipulating the timing of
          some of the triggers to prevent the triggers from firing off when user activity is not
          predicted or when the battery level is below a threshold.

’127 Patent at 4:14–19 (emphasis added). Plaintiff has not shown, however, how this disclosure

regarding “prevent[ing]” overrides the above-discussed context in which the specification uses the

term “delay” with reference to a time period.

          This understanding is also consistent with dictionary definitions submitted by Defendants

in which “delay” refers to a time period or to a later time. (See Google/Samsung, Dkt. No. 263,

Ex. 6, Merriam-Webster’s Collegiate Dictionary 304 (10th ed. 2002) (defining “delay” as to “put

off,” to “postpone,” or “to stop, delay, or hinder for a time”); see also id., Ex. 15, Cambridge

Academic Content Dictionary 241 (2009) (defining “delay” as “to cause to be late or to cause to

happen at a later time, or to wait before acting”).

          Thus, on balance, Plaintiff has not adequately supported its assertion that the disputed term

could refer to delaying a trigger indefinitely. Nonetheless, this term does not necessarily require

a showing that the trigger actually occurs. Some intervening circumstance could arise that prevents

the occurrence, such as if a user powers down a device.

          With that understanding, the Court hereby construes “delay a timing of one or more

triggers” to mean “move the timing of one or more triggers to a time after the trigger(s) were

originally scheduled.”




                                                   - 16 -
C. “adjust a timing of activities . . . to reduce usage of at least one resource”

 Plaintiff’s Proposed Construction                        Defendants’ Proposed Construction

 No construction necessary. The phrase                    “move a timing of activities . . . to reduce
 “adjust a timing of activities . . . to reduce           usage of at least one resource of the mobile
 usage of at                                              device” 10
 least one resource” is used consistent with its
 plain and ordinary meaning.


(Google/Samsung, Dkt. No. 191, at 4; Google/Samsung, Dkt. No. 246, Ex. A, at 18.) The parties

submit that this term appears in Claims 33 and 42. (Google/Samsung, Dkt. No. 172, at 8;

Google/Samsung, Dkt. No. 246, Ex. A, at 18.)

        (1) The Parties’ Positions

        Plaintiff urges that Defendants’ proposed construction should be rejected because “adjust”

does not mean “move,” and Plaintiff argues that the patentee did not give the term “adjust” a

special definition. (Google/Samsung, Dkt. No. 191, at 5.)

        Defendants argue this term together with the term “delay a timing of one or more triggers,”

which is addressed above. (Google/Samsung, Dkt. No. 263, at 3.)

        Plaintiff replies that “there is no basis for redefining ‘adjust’ to mean ‘move’ . . . .”

(Google/Samsung, Dkt. No. 279, at 2.)

        (2) Analysis

        Defendants have not demonstrated any need to construe “adjust” to mean “move.” The

dictionary definitions cited by Plaintiff suggest that introducing the word “move” would not serve

to clarify the meaning of the disputed term. (Compare Google/Samsung, Dkt. No. 191, Ex. O, The

American Heritage Dictionary of the English Language 22 (4th ed. 2000) (defining “adjust” to


10
 Defendants previously proposed: “move a timing of activities . . . to reduce usage of at least one resource on the
mobile device.” (Google/Samsung, Dkt. No. 263, at 2–3 (emphasis added).)


                                                      - 17 -
mean “[t]o change so as to match or fit; cause to correspond,” “[t]o bring into proper relationship,”

and “[t]o adapt or conform, as to new conditions”) with id., Ex. P, Merriam-Webster’s Collegiate

Dictionary 761 (10th ed. 1993) (defining “move” as “to change the place or position of” and “to

dislodge or displace from a fixed position”).)

        Further, Plaintiff persuasively argues that Defendants’ proposal of “move” might exclude

adjustments to frequency, such as increasing or decreasing an amount of time that elapses between

occurrences of an activity.

        The Court therefore hereby expressly rejects Defendants’ proposed construction. No

further construction is necessary. See U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568

(Fed. Cir. 1997) (“Claim construction is a matter of resolution of disputed meanings and technical

scope, to clarify and when necessary to explain what the patentee covered by the claims, for use

in the determination of infringement. It is not an obligatory exercise in redundancy.”); see also

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008)

(“[D]istrict courts are not (and should not be) required to construe every limitation present in a

patent’s asserted claims.”).

        Nonetheless, to whatever extent Plaintiff is proposing that “adjust a timing of activities”

could encompass eliminating the activities, Plaintiff has not supported such an interpretation.

Likewise, Defendants have not shown that adjusting a timing of activities necessarily requires that

all activities actually occur. These issues are addressed further above as to the “delay a timing

. . .” term.

        With that understanding, the Court hereby construes “adjust a timing of activities . . . to

reduce usage of at least one resource” to have its plain meaning.




                                                 - 18 -
D. “wakelock[s]”

 Plaintiff’s Proposed Construction                      Defendants’ Proposed Construction

 “a software-based mechanism for indicating             “a software-based mechanism for bringing the
 that an application needs the mobile device to         mobile device out of sleep mode” 11
 stay awake”

(ZTE, Dkt. No. 77, at 12; ZTE, Dkt. No. 86, at 16; ZTE, Dkt. No. 88, at 12; Google/Samsung, Dkt.

No. 246, Ex. A at 15; Google/Samsung, Dkt. No. 263, at 3.) The parties submit that this term

appears in Claims 10 and 17 of the ’127 Patent. (ZTE, Dkt. No. 61, at 4; Google/Samsung, Dkt.

No. 172, at 7; Google/Samsung, Dkt. No. 246, Ex. A, at 15.)

        (1) The Parties’ Positions

        Plaintiff argues: “The key point is that alarms, not wakelocks, bring the device out of sleep

mode. Wakelocks associated with the alarms perform the separate function of keeping the device

awake after it has been brought out of sleep mode.” (ZTE, Dkt. No. 88, at 13 (emphasis in

original).)

        ZTE adopts the arguments presented by Google and Samsung. Google and Samsung

respond that their proposal is consistent with the specification’s only description of wakelocks.

(See Google/Samsung, Dkt. No. 263, at 3–4.) Google and Samsung also argue that “SEVEN’s

proposal is based almost exclusively on extrinsic evidence relating to the accused Android

products, which is improper.” (Id., at 4.)

        Plaintiff replies by reiterating that “[w]akelocks are not alarms, nor do they bring

applications out of sleep mode.” (Google/Samsung, Dkt. No. 279, at 2.)




11
  ZTE previously proposed: “Plain and ordinary meaning.” (ZTE, Dkt. No. 85, Ex. A, at 14). After the close of
briefing but prior to the September 12, 2018 hearing, ZTE adopted the proposal set forth by Google and Samsung.


                                                    - 19 -
       (2) Analysis

       The specification discloses:

       In one implementation, the resource usage pattern detector 218 can detect or
       determine a pattern of firing off of alarms/timers. For example, some alarms/timers
       may be triggered during a certain period of time such as during night time, or when
       the backlight of the mobile device is off. For example, in the Android platform,
       some applications use alarms associated with wake locks (WakeLock) to bring the
       device out of sleep mode. When such a pattern is detected, the alarm/timer
       manipulator 222 can align multiple alarms/timers associated with wake locks to
       trigger at the same time or approximately the same time, such that all the scheduled
       tasks can be done without waking up the mobile device repeatedly. This aligning
       of multiple alarms/timers based on detected pattern can conserve battery power,
       improve CPU efficiency, and the like.

’127 Patent at 18:23‒37 (emphasis added); see id. at 17:12–15 (“some applications can use alarms

to wake up the mobile device 150 from a sleep mode to do a task”).

       This disclosure distinguishes between “wakelocks” and “alarms/timers.” Further, Google

and Samsung have cited the disclosure that “in the Android platform, some applications use alarms

associated with wake locks (WakeLock) to bring the device out of sleep mode.” ’127 Patent at

18:27–30; see id. at 17:12‒15 (quoted above). Such disclosure of alarms “associated with”

wakelocks tends to refute, rather than support, Google and Samsung’s suggestion that wakelocks

are used to bring a device out of sleep mode.

       Also, during prosecution, the examiner found that certain prior art “teaches the use of wake

locks by applications to prevent a device from entering a sleep or power-saving mode.” (ZTE,

Dkt. No. 78, Ex. G, Aug. 15, 2016 Notice of Allowability, at 2 (P. App. 151).) This understanding

of the examiner, though not framed as a definition, weighs in support of Plaintiff’s proposed

interpretation because “[s]tatements about a claim term made by an Examiner during prosecution

of an application may be evidence of how one of skill in the art understood the term at the time the

application was filed.” Salazar v. Procter & Gamble Co., 414 F.3d 1342, 1347 (Fed. Cir. 2005);



                                                - 20 -
see Am. Hoist & Derrick Co. v. Sowa & Sons, Inc., 725 F.2d 1350, 1359 (Fed. Cir. 1984),

abrogated on other grounds by Therasense, Inc. v. Becton, Dickinson & Co., 649 F.3d 1276 (Fed.

Cir. 2011); see also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1304 (Fed. Cir. 2008).

       Plaintiff further notes that the specification refers to the “Android” operating system. See

’127 Patent at 18:27–30 (reproduced above). Plaintiff submits extrinsic evidence of a website for

Android developers that explains that “[a] wake lock is a mechanism to indicate that your

application needs to have the device stay on.”                  (ZTE, Dkt. No. 78, Ex. L,

PowerManager.WakeLock (P. App. 298); see id., Ex. K, Paul Deitel, et al., Android for

Programmers: An App-Driven Approach 305 (2012) (P. App. 296) (releasing the wakelock

“indicat[es] that we no longer need to prevent the device from sleeping and the device can return

to its normal power level”); see also ZTE, Dkt. No. 89, Ex. S, PowerManager.WakeLock (P. Resp.

App. 40) (“Class [that] lets you say that you need to have the device on.”).) Also of note,

disclosures in the ’254 Patent refer to wakelocks as preventing “deep sleep.” See ’254 Patent at

1:14–20 (“Wakelocks are power-managing software programs that may, in certain circumstances,

prohibit a mobile device from going into deep dormancy.”) & 4:49–51 (“Applications can request

wakelocks when they need to be certain that they execute the code. The wakelocks guarantee that

CPU is not put to deep sleep while a wakelock is held.”).

       Google and Samsung counter that “SEVEN’s proposal is based almost exclusively on

extrinsic evidence relating to the accused Android products, which is improper.”

(Google/Samsung, Dkt. No. 263, at 4.) As a general matter, “[a] claim is construed in the light of

the claim language, the other claims, the prior art, the prosecution history, and the specification,

not in light of the accused device.” SRI Int’l v. Matsushita Elec. Corp. of Am., 775 F.2d 1107,

1118 (Fed. Cir. 1985). As noted above, however, the specification refers to Android, and the



                                               - 21 -
extrinsic evidence cited by Plaintiff is consistent with the meaning of the term that is apparent in

the above-cited intrinsic evidence.

       The Court finds that Defendants’ proposed construction imposes a limitation on the term

“wakelock” that is not supported by the intrinsic or the extrinsic record.

       Therefore, the Court hereby construes “wakelock” to mean “a software-based

mechanism for indicating that an application needs the mobile device to stay awake.”

E. “optimize background traffic,” “receive a selection from a user whether to optimize
traffic,” and “optimizes the use of battery, CPU and memory resources”


                                  “optimize background traffic”
                                         (Claims 33, 42)

      Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  The phrase “optimize background traffic” is                         Indefinite
  not indefinite, and it is used consistent with
  its plain and ordinary meaning (i.e., “adjust
   background traffic to conserve network or
            mobile device resources”).


                 “receive a selection from a user whether to optimize traffic”
                                         (Claims 33, 42)

      Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

  The phrase “receive a selection from a user                         Indefinite
  whether to optimize traffic” is not indefinite,
   and it is used consistent with its plain and
  ordinary meaning (i.e., “receive a selection
    from a user whether to adjust traffic to
      conserve network or mobile device
                   resources”).




                                                - 22 -
                 “optimizes the use of battery, CPU and memory resources”
                                    (Claims 13, 30, 38, 48)

      Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

   The phrase “optimizes the use of battery,                           Indefinite
 CPU and memory resources” is not indefinite,
  and it is used consistent with its plain and
 ordinary meaning (i.e., “conserves the use of
   battery, CPU, and memory resources”).


(ZTE, Dkt. No. 77, at 20; ZTE, Dkt. No. 85, Ex. A, at 11‒12 & 13; ZTE, Dkt. No. 86, at 13; ZTE,

Dkt. No. 88, at 18; Google/Samsung, Dkt. No. 246, Ex. A, at 16, 17 & 18; Google/Samsung, Dkt.

No. 263, at 4; see Google/Samsung, Dkt. No. 172, at 8.)

       (1) The Parties’ Positions

       Plaintiff argues that “[t]he specification . . . repeatedly and consistently discloses

embodiments of the invention that optimize the use of . . . resources and that do so by conserving

them.” (ZTE, Dkt. No. 77, at 21.)

       ZTE argues that the term “optimize” is “indefinite for failing to provide a clear meaning”

because “[t]he term ‘optimize’ is a term of degree” that “is not defined in the claims or in the

specification of the patent,” “optimize” “is not even mentioned once in the entire specification,”

and “there is absolutely no basis revealed in the patent by which one would be able to determine

what constitutes ‘optimize traffic.”     (ZTE, Dkt. No. 85, Ex. A, at 12‒13.)          ZTE presents

substantially the same arguments as to the term “optimize background traffic.” (See id., at 13‒14.)

       As to “optimize,” Plaintiff responds by citing the opinion of its expert that a person of

ordinary skill in the art would understand that optimizing simply means improving or making more

efficient. (ZTE, Dkt. No. 88, at 20.) As to “traffic,” Plaintiff submits that “ZTE again confuses

breadth with indefiniteness.” (Id.) Plaintiff argues that “a person of ordinary skill in the art would

                                                - 23 -
understand from reading the specification that the claimed ‘traffic’ refers to ‘network traffic.’”

(Id., at 21.) Plaintiff concludes that “the description of the invention and its embodiments in the

specification show that optimizing traffic (i.e., improving network traffic or making network traffic

more efficient) means adjusting it to conserve network or mobile device resources.” (Id., at 22

(footnote omitted).)

       ZTE responds that the term “optimize” is indefinite because “the specification uses the

word ‘optimize’ but fails to describe the objective boundaries associated with this specified term

of degree.” (ZTE, Dkt. No. 86, at 13.)

       Google and Samsung similarly respond that “[t]hese terms are indefinite because the claim

language and specification fail to provide any objective measure as to what constitutes

‘optimization’ of traffic or device resources.” (Google/Samsung, Dkt. No. 263, at 4.)

       Plaintiff replies that “[r]eading the terms in the context of the specification, a person of

ordinary skill in the art would understand that ‘optimize’ means ‘to improve the performance of’

or ‘to make more efficient’—neither of which depends on individual preferences or

requirements—and that improving network traffic or making it more efficient means adjusting it

to conserve network or mobile device resources.” (Google/Samsung, Dkt. No. 279, at 2.)

       At the September 12, 2018 hearing, ZTE stated that it is no longer asserting that the word

“traffic” is indefinite, but all Defendants maintained their indefiniteness arguments as to

“optimize.”

       (2) Analysis

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled




                                               - 24 -
in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014).

       Further, “[t]he claims, when read in light of the specification and the prosecution history,

must provide objective boundaries for those of skill in the art.” Interval Licensing LLC v. AOL,

Inc., 766 F.3d 1364, 1371 (Fed. Cir. 2014). Indeed, “a term of degree fails to provide sufficient

notice of its scope if it depends on the unpredictable vagaries of any one person’s opinion.” Id.

(citation and internal quotation marks omitted). Nonetheless, “[c]laim language employing terms

of degree has long been found definite where it provided enough certainty to one of skill in the art

when read in the context of the invention.” Id. at 1370.

       In some cases, “[w]hether the patents-in-suit are invalid because the definition of [a claim

term] fails to provide one skilled in the art with any objective standards for determining [when a

claim term is met] is a matter more appropriately addressed on summary judgment.” Mannatech,

Inc. v. Techmedia Health, Inc., No. 3:06-CV-813, 2009 WL 3614359, at *15 (N.D. Tex. Oct. 29,

2009). Here, however, the parties have presented a dispute that can be readily resolved at this

stage, and the determination as to definiteness or indefiniteness “is a legal conclusion that is drawn

from the court’s performance of its duty as the construer of patent claims.” Datamize, LLC v.

Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005) (citations and internal quotation

marks omitted), abrogated on other grounds by Nautilus, 134 S. Ct. 2120.

       Claim 33, for example, recites (emphasis added):

       33. A mobile device, comprising:
               a memory;
               a processor in communication with the memory and configured to execute
       instructions stored in the memory to:
               receive a selection from a user whether to optimize traffic of a first
       application executing in a background of the mobile device;
               optimize background traffic of the first application;



                                                - 25 -
               receive a selection from a user whether to enter a power save mode, where
       the power save mode is based on a battery level of the mobile device;
               upon selection to enter the power save mode, adjust a timing of activities of
       a second application executing in the background of the mobile device to reduce
       usage of at least one resource of the mobile device;
               exit the power save mode, wherein the power save mode is exited based on
       a battery level or in response to the user directing the mobile device to exit the
       power save mode.

       Defendants reiterated at the September 12, 2018 hearing that the claims provide no context

for understanding the meaning of “optimize,” in particular as to, in Defendants’ words, what

“trade-offs” are being made. However, the specification uses the term “optimize” with reference

to conserving resources (such as “battery power consumption, radio use, [and] processor/memory

use”). For example:

       The traffic can be managed such that network consumption, for example, use of the
       cellular network is conserved for effective and efficient bandwidth utilization. In
       addition, the host server 100 can manage and coordinate such traffic in the system
       such that use of device-side resources (e.g., including but not limited to battery
       power consumption, radio use, processor/memory use) are optimized with a general
       philosophy for resource conservation while still optimizing performance and user
       experience.

       ***

       The proxy system distributed among the host server 100 and the device 150 can
       further track alarms/timers implemented by applications on a device and resources
       used by such alarms/timers to determine associations using which the proxy system
       can manipulate the alarms/timers to occur at an optimal time to reduce resource
       usage.

’127 Patent at 7:50–59 & 9:12–18 (emphasis added); see id. at 6:8–25 (“optimized trigger profile”)

(emphasis added); see also id. at 10:4‒11, 10:59–63 (“In general, the disclosed distributed proxy

and cache system allows optimization of network usage, for example, by serving requests from the

local cache 185, the local proxy 175 reduces the number of requests that need to be satisfied over

the network 106.”) (emphasis added), 10:63‒11:18, 12:29‒33, 14:25‒27 (“In one embodiment, a

signaling optimizer reduces network requests to a minimum by caching content in the client and

                                              - 26 -
letting its own server poll for changes in the network.”) (emphasis added) & 18:8‒15 (“For

example, if alarm 1 from application 202 uses a network resource every one minute, and alarm 2

from application 204 uses the same network resource every two minutes, based on the two

associations, the alarm/timer manipulator 222 can manipulate alarms 1 and 2 to fire off at the same

time every one and a half minutes (average of 1 minute and 2 minutes), or every two minutes

(maximum of 1 minute and 2 minute), thereby optimizing the use of network resources.”)

(emphasis added).

          Plaintiff’s expert likewise opines that a person of ordinary skill in the art “would

understand ‘optimization’ to be directed at conserving resources rather than achieving the

mathematically absolute best usage of such resources.” (ZTE, Dkt. No. 78, Ex. H, Jan. 15, 2018

Goodrich Decl., at ¶ 138; see id., at ¶ 137 nn.110–11 (citing technical dictionary definitions of

“optimize” that refer to improving performance).) The general-purpose dictionary definition cited

by Google and Samsung, which defines “optimize” as “to make as perfect, effective or functional

as possible,” does not override the context provided by the above-cited intrinsic evidence.

(Google/Samsung, Dkt. No. 263, Ex. 6, Merriam-Webster’s Collegiate Dictionary 815 (10th ed.

2002).)

          On balance, the above-cited disclosures in the specification provide sufficient context and

reasonable certainty for understanding how the patentee used the word “optimize” in the present

disputed terms, bearing in mind that “absolute or mathematical precision is not required.” Interval

Licensing, 766 F.3d at 1370; see also id. at 1373 (“We recognize that a patent which defines a

claim phrase through examples may satisfy the definiteness requirement.”) (citing Enzo Biochem,

Inc. v. Applera Corp., 599 F.3d 1325, 1336 (Fed. Cir. 2010)).




                                                - 27 -
            Also, the district court decisions cited by Google and Samsung are not binding on this

Court and are unpersuasive in light of the context provided by the above-cited intrinsic evidence.

See Bausch & Lomb Inc. v. Coopervision, Inc., No. 04-CV-6485T, 2008 WL 4890245, at *9

(W.D.N.Y. Nov. 12, 2008) (“[T]he term ‘optimize,’ unlike the term ‘minimize,’ incorporates

subjective considerations.”); see also Intellectual Ventures I LLC v. AT&T Mobility LLC, No. 13-

1668, 2016 WL 4363485, at *11 (D. Del. Aug. 12, 2016) (“The cited portions of the specification,

however, do not provide adequate guidance as to the meaning of ‘optimize,’ nor do they rectify

the indefiniteness of the portions of the specification indicating that QoS [(Quality of Service)] is

subjective and varies by user.”). Further, the Federal Circuit’s affirmance of the Intellectual

Ventures decision does not affect the proper outcome here because the word “optimize” is used in

a different context and “claims of unrelated patents must be construed separately.” e.Digital Corp.

v. Futurewei Techs., Inc., 772 F.3d 723, 727 (Fed. Cir. 2014); see Intellectual Ventures I LLC v.

T-Mobile USA, Inc., 902 F.3d 1372 (Fed. Cir. 2018).

            Therefore, the Court hereby construes these disputed terms as set forth in the following

chart: 12

                          Term                                                  Construction

            “optimize background traffic”                       “adjust background traffic to conserve
                                                                 network or mobile device resources”

     “receive a selection from a user whether to            “receive a selection from a user whether to
                   optimize traffic”                           adjust traffic to conserve network or
                                                                     mobile device resources”




12
  The Court does not construe the term “optimizes the use of battery, CPU and memory resources,” which the parties
have submitted appears in Claims 13, 30, 38, and 48 of the ’127 Patent, because Plaintiff is no longer asserting those
claims.


                                                       - 28 -
V. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,247,019

       The ’019 Patent, titled “Mobile Application Traffic Optimization,” issued on January 26,

2016, and bears an earliest priority date of July 26, 2010. Plaintiff submits that “[t]he ’019 Patent

claims a mobile device configured to reduce traffic in a wireless network by manipulating the

timing of content requests made by applications on the device.” (Google/Samsung, Dkt. No. 191,

at 5.) The Abstract of the ’019 Patent states:

       A system with distributed proxy for reducing traffic in a wireless network to satisfy
       data requests made by a mobile application the system [sic] is provided. The system
       includes a mobile device having a local proxy for intercepting a data request made
       by the mobile application where the local proxy simulating [sic, simulates]
       application server responses for the mobile application on the mobile device for
       data requests where responses are available in the local cache. A proxy server is
       coupled to the mobile device and an application server to which the data request is
       made. The proxy server is able to communicate with the local proxy where the
       local proxy forwards the data request to the proxy server for transmission to the
       application server for a response to the data request. The proxy server queries the
       application server independent of activities of the mobile application for any
       changes to the data request that the mobile application has previously made and
       notifies the local proxy of such changes.

F. “content requests,” “delay content requests,” and “align content requests”


                                        “content requests”
                                         (Claims 1, 5, 20)

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 No construction necessary. The term “content Indefinite
 requests” is not indefinite, and it is used
 consistent with its plain and ordinary meaning
 (i.e., “data requests”).




                                                 - 29 -
                                      “delay content requests”
                                              (Claim 1)

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 No construction necessary. The term “delay          “move content requests to a later point of
 content requests” is used consistent with its       time”
 plain and ordinary meaning (i.e., “defer
 content requests”).


                                      “align content requests”
                                              (Claim 1)

 Plaintiff’s Proposed Construction                   Defendants’ Proposed Construction

 No construction necessary. This phrase is      “adjust polling intervals of content requests to
 clear and unambiguous, and all of the terms in coincide regularly”
 it are being used consistent with their plain
 and ordinary meanings (i.e., “adjust a timing
 of content requests to occur at approximately
 the same time”).


(Google/Samsung, Dkt. No. 191, at 6; Google/Samsung, Dkt. No. 246, Ex. A, at 2, 3 & 5;

Google/Samsung, Dkt. No. 263, at 5, 7 & 8.)

        (1) The Parties’ Positions

        Plaintiff argues that Defendants’ proposed constructions “improperly limit the claims to

content requests that have already been established” and “improperly imply that there must be a

definite time at which the content requests are ultimately transmitted.” (Google/Samsung, Dkt.

No. 191, at 7 & 8.) Plaintiff also argues that “the content requests can be aligned to occur just

once, at a single point in time.” (Id., at 7.)

        Google and Samsung respond:

        The claimed meaning of “content requests” is not discernible. It is not enough, as
        SEVEN does, to cobble together a definition for “content requests” using dictionary
        definitions of the constituent words in isolation with isolated selections from the

                                                 - 30 -
       written description. What matters is the meaning of “content requests” as used in
       the claim, and that usage is indefinite.”

(Google/Samsung, Dkt. No. 263, at 5.) As to “delay content requests,” Google and Samsung argue

that “the plain language of the claim recites delaying requests ‘made by multiple mobile

applications,’ which shows that the request must be ‘made’ before it is ‘delayed.’” (Id., at 7.)

Google and Samsung also argue that “SEVEN’s construction allowing a ‘delay’ to be ‘indefinite’

would render the term indefinite because a POSITA could not determine the scope of the claim.”

(Id., at 7.) Finally, as to “align content requests,” Google and Samsung argue that their proposal

is consistent with disclosure in a related provisional patent application to which the ’019 Patent

claims priority. (Id., at 8.) As to the specification of the ’019 Patent itself, Google and Samsung

submit that “[w]hile not explaining what it means to ‘align content requests,’ the specification

consistently, and solely, describes the alleged benefits of ‘aligning content requests’ as minimizing

the number of times polling requests are made, and therefore reducing, e.g., battery usage and

network traffic.” (Id. (citations omitted).)

       Plaintiff replies that the claim is clear as to which content requests are delayed, aligned,

and suppressed. (Google/Samsung, Dkt. No. 279, at 2–3.) Plaintiff also argues that “delay” does

not require moving to a particular point in time, and “[n]either the claim nor the specification

provides a basis for limiting the claim to content requests that have already been made.” (Id., at 3.)

As to “align,” Plaintiff replies: “The claim states that the requests are aligned so they can be

transmitted together, one time, at the end of the suppression period. Since those requests are not

later retransmitted, there is no basis for construing the term to require regular, recurring

transmissions.” (Id.)




                                                - 31 -
          (2) Analysis

          On one hand, Google and Samsung properly submit that defining individual words within

a term does not necessarily lead to a proper construction. See Phillips, 415 F.3d at 1321 (in

rejecting approach that placed too much reliance on dictionaries, explaining that “[t]he main

problem with elevating the dictionary to such prominence is that it focuses the inquiry on the

abstract meaning of words rather than on the meaning of claim terms within the context of the

patent”).

          On the other hand, “[i]n some cases, the ordinary meaning of claim language as understood

by a person of skill in the art may be readily apparent even to lay judges, and claim construction

in such cases involves little more than the application of the widely accepted meaning of

commonly understood words.” Phillips, 415 F.3d at 1314.

          Here, the specification confirms that “content” has a broad scope that may include, for

example, audio, video, text, e-mail, messages, or application data. See ’019 Patent at 4:19–35,

13:24–45, 14:4–7, 14:42–45, 16:31–37, 21:33–40 & 24:33–25:8. This scope may be broad, but

“breadth is not indefiniteness.” BASF Corp. v. Johnson Matthey Inc., 875 F.3d 1360, 1367 (Fed.

Cir. 2017) (quoting SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1341 (Fed. Cir.

2005)).

          Google and Samsung argue that “[t]he phrase ‘content requests’ is referenced seven times

in claim 1, with no clear antecedent basis for the later occurrences of ‘content requests,’” and

“[w]hile claim 1 requires several actions to be performed on some putative ‘content requests,’ the

claim is hopelessly ambiguous as to which particular ‘content requests’ on which to perform each

action.” (Google/Samsung, Dkt. No. 263, at 5–6.)

          Claim 1 of the ’019 Patent recites (emphasis added):



                                                - 32 -
       1. A mobile device configured for reducing traffic in a wireless network, the device
       configured to
               delay content requests made by multiple mobile applications;
               align content requests using observed activity of a user of the mobile device
       that includes a time since a last key press and mobile device properties;
               poll in accordance with the aligned content requests to satisfy content
       requests of at least some of the multiple mobile applications,
                   monitor the time since a last key press, and, when the time
                       exceeds a predetermined time period, locally adjust the
                       mobile device by suppressing the aligned content
                       requests at the mobile device for a first suppression
                       period, and after expiration of the first suppression
                       period, transmit any aligned content requests,
                   suppress subsequent content requests at the mobile device
                       for a second suppression period, where the second
                       suppression period is longer than the first suppression
                       period.

       The antecedent basis for “the aligned content requests” and “aligned content requests” is

the content requests in the limitation of “align content requests.” Also, the recital of “content

requests of at least some of the multiple mobile applications” refers back to the “content requests

made by multiple mobile applications.” As to the “subsequent content requests,” no antecedent

basis is required, and Defendants have not demonstrated any confusion. The disclosure in a related

provisional patent application cited by the parties is also informative. (See Google/Samsung, Dkt.

No. 263, Ex. 7, United States Provisional Patent Application No. 61/416,020, at

SEVENLIT0000153–55.)         The opinions of Defendants’ expert as to indefiniteness are

unpersuasive. (See id., Ex. 5, May 18, 2018 Jeffay Decl., at ¶¶ 37–49.)

       The Court therefore hereby expressly rejects Defendants’ indefiniteness argument. No

further construction is necessary. See U.S. Surgical, 103 F.3d at 1568 (“Claim construction is a

matter of resolution of disputed meanings and technical scope, to clarify and when necessary to

explain what the patentee covered by the claims, for use in the determination of infringement. It

is not an obligatory exercise in redundancy.”); see also O2 Micro, 521 F.3d at 1362; Finjan, Inc.



                                              - 33 -
v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2 Micro, where the

court failed to resolve the parties’ quarrel, the district court rejected Defendants’ construction.”);

ActiveVideo Networks, Inc. v. Verizon Commcn’s, Inc., 694 F.3d 1312, 1326 (Fed. Cir. 2012);

Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015).

         Plaintiff has not, however, adequately supported its assertion that the term “delay content

requests” could refer to delaying indefinitely. The specification discloses that events can be

“accumulate[d] for batch transfer” (’019 Patent at 19:47–64), but Plaintiff has not shown support

for an indefinite time. Extrinsic dictionary definitions submitted by Defendants further reinforce

that “delay” refers to moving to a later point in time. (See Google/Samsung, Dkt. No. 263, Ex. 6,

Merriam-Webster’s Collegiate Dictionary 304 (10th ed. 2002) (defining “delay” as to “put off,”

to “postpone,” or “to stop, delay, or hinder for a time”); see also id., Ex. 15, Cambridge Academic

Content Dictionary 241 (2009) (defining “delay” as “to cause to be late or to cause to happen at a

later time, or to wait before acting”). Also, to whatever extent Plaintiff is arguing that “delay

content requests” encompasses delaying the creation of content requests, Plaintiff’s proposal

would essentially read out the recital that there must be “content requests.” The Court therefore

rejects Plaintiff’s proposal as to this term. 13

         As to “aligning content requests,” the specification discloses adjusting the timing of content

requests so as to coincide:

         For example, based on detected behavior of multiple applications, the traffic
         shaping engine 255 can align content requests made by at least some of the
         applications over the network (wireless network) (e.g., via the alignment module
         256). The alignment module can delay or expedite some earlier received requests
         to achieve alignment. When requests are aligned, the traffic shaping engine 255

13
   To whatever extent the terms “delay” and “suppress” (in Claim 1 of the ’019 Patent) share a common meaning,
using different terms to convey substantially the same meaning may be disfavored but is not prohibited. See Bancorp
Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir. 2004) (“it is not unknown for different words
to be used to express similar concepts, even though it may be poor drafting practice”).


                                                       - 34 -
       can utilize the connection manager to poll over the network to satisfy application
       data requests. Content requests for multiple applications can be aligned based on
       behavior patterns or rules/settings including, for example, content types requested
       by the multiple applications (audio, video, text, etc.), mobile device parameters,
       and/or network parameters/traffic conditions, network service provider
       constraints/specifications, etc.

’019 Patent at 16:23–37 (emphasis added). A related provisional patent application likewise

discloses:

       The client needs to adjust the polling intervals in a favorable way. To make these
       times coincide regularly, one approach is to cause the times to be a multiple of a
       common factor or denominator.

(Google/Samsung, Dkt. No. 263, Ex. 7, United States Provisional Patent Application No.

61/416,020, at SEVENLIT0000154; see id. (referring to making a decision between rounding up

and rounding down).)

       To the extent that this provisional application and the specification refer to regular polling

periods, however, this is a specific feature of particular disclosed embodiments that should not be

imported into the claims. See Phillips, 415 F.3d at 1323. The Court therefore rejects Defendants’

proposal of “regularly.”

       Based on all of the foregoing, the Court hereby construes these disputed terms as set forth

in the following chart:

                      Term                                          Construction

 “content requests”                                Plain meaning

 “delay content requests”                          “move content requests to a later point in
                                                   time”

 “align content requests”                          “adjust a timing of content requests so as
                                                   to coincide”




                                               - 35 -
G. “backlight status”

 Plaintiff’s Proposed Construction                          Defendants’ Proposed Construction

 “the status of an illumination device                      “the status of an illumination device
 positioned behind a viewing surface” 14                    positioned behind a non-emissive display” 15

(Google/Samsung, Dkt. No. 191, at 8; Google/Samsung, Dkt. No. 263, at 1.) The parties submit

that this term appears in Claim 12. (Google/Samsung, Dkt. No. 172, at 4‒5; Google/Samsung,

Dkt. No. 246, Ex. A, at 6.)

         (1) The Parties’ Positions

         Plaintiff submits that this term presents substantially the same dispute as the term

“backlight” in the ’127 Patent, addressed above. (Google/Samsung, Dkt. No. 191, at 8.)

         Defendants respond as to this term together with the same term in the ’127 Patent and the

’129 Patent. (See Google/Samsung, Dkt. No. 263, at 1–2.)

         Plaintiff replies as to this term together with the same term in the ’127 Patent and the ’129

Patent. (See Google/Samsung, Dkt. No. 279, at 1.)

         (2) Analysis

         The parties agree that this term in the ’019 Patent presents substantially the same issues as

the same term in the ’127 Patent. For example, the specification refers to “observing . . . backlight

status” as an example of “observ[ing] user activity.” ’019 Patent at 5:66–6:2; see id. at 10:47–51,

27:20–27 & 28:30–40; see also id. at 29:31 (“device screen goes idle”) & 29:34 (“device screen

turns on”). Also, at the September 12, 2018 hearing, Plaintiff noted that one of the cited references



14
  Plaintiff previously proposed: “The term ‘backlight status,’ when considered in light of the broader phrase ‘observed
activity includes backlight status’ is used consistent with its plain and ordinary meaning (i.e., ‘observed activity
includes whether a screen of the mobile device is on’).” (Google/Samsung, Dkt. No. 172, at 4–5.)
15
  Defendants previously proposed: “the status of an illumination device positioned behind a non-emissive display.”
(Google/Samsung, Dkt. No. 172, at 4–5.)


                                                        - 36 -
in the ’019 Patent refers to “backlit displays, such as LCD, LED type or organic LED type

displays.” United States Patent No. 7,786,623 at 7:35–39. The Court therefore reaches the same

conclusions for substantially the same reasons.

       The Court accordingly hereby construes “backlight” to mean “an illumination device

that provides light behind a viewing surface.” The Court further hereby finds that the term

“backlight status” has its plain meaning apart from the Court’s construction of “backlight.”

VI. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,516,129

       The ’129 Patent, titled “Mobile Application Traffic Optimization,” issued on December 6,

2016, and bears an earliest priority date of July 26, 2010. Plaintiff submits that “[t]he ’129 Patent

claims mobile devices configured to satisfy data requests made by mobile applications while at the

same time reducing network traffic.” (ZTE, Dkt. No. 77, at 23 (footnote omitted).) The Abstract

of the ’129 Patent states:

       A method for reducing traffic in a cellular network used to satisfy data requests
       made by a mobile application is provided. The method includes intercepting a data
       request made by the mobile application on a mobile device, querying a local
       repository on the mobile device to determine if any locally stored response is valid,
       and querying a remote proxy for any remotely stored response if the locally stored
       response is invalid. Either the locally stored response or the remotely stored
       response is provided to the mobile device without the mobile device needing to
       access the cellular network. A related system is also disclosed.

H. “block”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 No construction necessary. The term “block”       “intercept”
 is used consistent with its plain and ordinary
 meaning.

(Google/Samsung, Dkt. No. 191, at 9; Google/Samsung, Dkt. No. 246, Ex. A, at 19;

Google/Samsung, Dkt. No. 263, at 9.) The parties submit that this term appears in Claims 1

and 17. (Google/Samsung, Dkt. No. 172, at 8; Google/Samsung, Dkt. No. 246, Ex. A, at 19.)


                                               - 37 -
       (1) The Parties’ Positions

       Plaintiff argues that Defendants’ proposed construction should be rejected because “while

‘intercept’ and ‘block’ might be related in some contexts, they are not the same.”

(Google/Samsung, Dkt. No. 191, at 9.)

       Google and Samsung respond: “As with ‘delay content requests,’ SEVEN takes the

implausible position that the ordinary meaning of ‘block’ covers interrupting data transmissions

that do not yet exist—completely inconsistent with the intrinsic evidence (which SEVEN does

not address).” (Google/Samsung, Dkt. No. 263, at 9.)

       Plaintiff replies that “Defendants’ proposed construction excludes devices that block data

requests by preventing them from being transmitted in the first place, which is another way to

block them.” (Google/Samsung, Dkt. No. 279, at 4.) Plaintiff argues that “there is no basis for

limiting the claims to ‘intercepting’ data requests that have already been transmitted.” (Id.)

       (2) Analysis

       Claim 1 of the ’129 Patent, for example, recites (emphasis added):

       1. A mobile device which improves network resource utilization in a wireless
       network, the mobile device, comprising:
             a radio;
             user interface;
             a memory unit having instructions stored thereon;
             a processor configured to:
                  enter a first power management mode, wherein to enter the
                      first power management mode is based on input from a
                      user;
                  while in the first power management mode, block
                      transmission of outgoing application data requests for at
                      least one application executing in a background of the
                      mobile device and allow transmission of outgoing
                      application data requests for at least one application
                      executing in a foreground of the mobile device;
                  enter a second power management mode, wherein entry
                      into the second power management mode is based on a
                      detected activity status, wherein the detected activity

                                               - 38 -
                      status is based on a backlight status of the mobile
                      device being off;
                   while in the second power management mode, block
                      transmission of outgoing application data requests for at
                      least one application executing in background of the
                      mobile device for a predetermined period of time.

       Plaintiff argues that “[n]either the claims nor the specification redefine the term ‘block’

to mean only interrupting data transmissions that are already in progress.” (Google/Samsung,

Dkt. No. 191, at 9.) To the extent that Plaintiff is proposing that a device can “block” “outgoing

application data requests” by preventing the creation of such requests, such an interpretation

would read out the recital that there must be “outgoing application data requests.”

       As to the proper construction, Defendants’ proposal of “intercept” appears to find support

in at least some disclosures in the specification:

       One embodiment of the local proxy 275 further includes a request/transaction
       manager 235, which can detect, identify, intercept, process, [and] manage, data
       requests initiated on the device 250, for example, by applications 210 and/or 220,
       and/or directly/indirectly by a user request.

’129 Patent at 12:53–57 (emphasis added); see id. at 26:55–56 (“In process 702, a data request

made by a mobile application is intercepted.”) (emphasis added); see also id. at 16:3–10, 16:20–

51, 19:46–56, 23:30–44 & 23:56–67 & Fig. 7.

       Plaintiff urged at the September 12, 2018 hearing, however, that the word “intercept”

would improperly connote that transmission has already begun. Plaintiff argued that, in the

context of surrounding claim language, the term “block” refers to preventing transmission

because the claim recites that a processor is configured to “block transmission of outgoing

application data requests.” Plaintiff’s arguments are persuasive that to “block transmission”

means to prevent transmission.




                                                - 39 -
         This understanding is consistent with an extrinsic technical dictionary definition, cited by

both sides (see Google/Samsung, Dkt. No. 191, at 9; see also Google/Samsung, Dkt. No. 263,

at 10), that defines the verb “block” as meaning “[t]o prevent a signal from being transmitted.”

(Google/Samsung, Dkt. No. 191, Ex. Q, Microsoft Computer Dictionary 64 (5th ed. 2002); see

Phillips, 415 F.3d at 1318 (“We have especially noted the help that technical dictionaries may

provide to a court ‘to better understand the underlying technology’ and the way in which one of

skill in the art might use the claim terms.”).)

         The Court therefore hereby construes “block” to mean “prevent.”

I. “executing in a background,” “executing in background,” and “executing in a
foreground”

 Plaintiff’s Proposed Construction                             Defendants’ Proposed Construction

 No construction necessary. These phrases are                  Indefinite
 not indefinite, and are used consistent with
 their plain and ordinary meanings.

(Google/Samsung, Dkt. No. 191, at 10; Google/Samsung, Dkt. No. 246, Ex. A, at 21 & 22;

Google/Samsung, Dkt. No. 263, at 10.) The parties submit that these terms appear in Claims 1 and

17. (Google/Samsung, Dkt. No. 172, at 8‒9; Google/Samsung, Dkt. No. 246, Ex. A, at 21 & 22.)

         (1) The Parties’ Positions

         Plaintiff argues that “[a] person of ordinary skill in the art would understand that

applications executing in the foreground are able to exchange information directly with a user, and

applications executing in the background do not have direct access to input and output functions.”

(Google/Samsung, Dkt. No. 191, at 10 (footnote omitted).) 16




16
  Plaintiff similarly states that “‘foreground’ refers to scenarios, applications, or processes capable of user interaction,
and ‘background’ refers to scenarios, applications, or processes incapable of user interaction.” (Id., at 11.)


                                                          - 40 -
       Google and Samsung respond that “[i]n the context of the intrinsic evidence, ‘background’

and ‘foreground’ lack reasonable certainty because the terms are used in different and inconsistent

ways.” (Google/Samsung, Dkt. No. 263, at 10.) Google and Samsung argue that Plaintiff’s

proposed interpretation, as set forth in its opening brief, is unworkable because “[a]n application,

for instance, may consist of multiple processes, some of which might be ‘capable’ of user

interaction and some of which may not.” (Id., at 11.)

       Plaintiff replies that “[t]he ’129 Patent consistently refers to applications running in the

foreground as being capable of user interaction and applications in the background as being

incapable of user interaction.” (Google/Samsung, Dkt. No. 279, at 4 (citing ’129 Patent at 5:10–

14, 12:1–8 & 13:19–24).)

       (2) Analysis

       Defendants argue that, for example, “a music application not visible but playing music, or

a browser overlapped by a map application, can be characterized as being in both the ‘foreground’

and the ‘background.’” (Google/Samsung, Dkt. No. 263, at 10.) Defendants conclude that the

terms “foreground” and “background” lack objective boundaries. (Id.)

       Defendants likewise submit that the specification discloses what Defendants characterize

as a “sliding scale” (id.) between “background” and “foreground” operation:

       The logic for automatically adding content sources/application servers (e.g.,
       including URLs/content) to be monitored can also check for various factors like
       how often the content is the same, how often the same request is made (is there a
       fixed interval/pattern?), which application is requesting the data, etc. Similar rules
       to decide between using the cache and request the data from the original source
       may also be implemented and executed by the local proxy and/or server.

       For example, when the request comes at an unscheduled/unexpected time (user
       initiated check), or after every (n) consecutive times the response has been provided
       from the cache, etc., or if the application is running in the background vs. in a more
       interactive mode of the foreground.



                                               - 41 -
ʼ129 Patent at 5:1–14. This disclosure describes the foreground as being more interactive than the

background, but Defendants have not shown how this amounts to a “sliding scale” between

foreground and background. (Google/Samsung, Dkt. No. 263, at 10.)

        Defendants have also cited disclosure regarding maximizing and minimizing:

        In one embodiment, user activity module 215 can detect and track user activity with
        respect to applications, documents, files, windows, icons, and folders on the device
        250. For example, the user activity module 215 can detect when an application or
        window (e.g., a web browser) has been exited, closed, minimized, maximized,
        opened, moved into the foreground, or into the background, multimedia content
        playback, etc.

’129 Patent at 12:1–8; see id. at 30:44–45 (“. . . if a user selects ‘exit’ or minimizes (sends to

background) . . .”).

        This distinction between maximizing and moving into the foreground (and between

minimizing and moving into the background) does not suggest a sliding scale but rather suggests

merely that an application could be moved into the foreground without necessarily being

maximized and could be moved into the background without necessarily being minimized.

        On balance, the opinion of Plaintiff’s expert is persuasive that “‘background’ refers to

scenarios, applications, or processes without user interaction, and ‘foreground’ refers to scenarios,

applications, or processes capable of user interaction’” (albeit with the understanding that this

refers to a current state of execution rather than an application’s capabilities more generally).

(Google/Samsung, Dkt. No. 191, Ex. L, May 18, 2018 Goodrich Decl., at ¶ 297.) 17




17
   Plaintiff has also submitted an extrinsic “Encyclopedia” document that explains “foreground/background” as
follows (Google/Samsung, Dkt. No. 191, Ex. R):
        A priority assigned to programs running in a multitasking environment. The foreground contains
        the applications the user is working on, and the background contains the applications that are behind
        the scenes, such as certain operating system functions, printing a document or accessing the network.
        Users may find all sorts of programs running in the background that they are not aware of . . . .


                                                       - 42 -
         Google and Samsung have suggested an example of a music application that might not

currently be visible to a user but that might nonetheless respond to user input such as the user

pressing volume control buttons. At the September 12, 2018 hearing, Defendants similarly

suggested an example of an e-mail application icon (which the user might see on a home screen)

indicating availability of new e-mail without the user actually selecting the e-mail application.

         Yet, Defendants have not identified any such disclosures in the intrinsic evidence. Any

dispute that may arise in this regard presents factual issues regarding infringement rather than any

legal question for claim construction. See Acumed LLC v. Stryker Corp., 483 F.3d 800, 806 (Fed.

Cir. 2007) (“[A] sound claim construction need not always purge every shred of ambiguity. The

resolution of some line-drawing problems . . . is properly left to the trier of fact.”) (citing PPG

Indus. v. Guardian Indus. Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998) (“after the court has defined

the claim with whatever specificity and precision is warranted by the language of the claim and

the evidence bearing on the proper construction, the task of determining whether the construed

claim reads on the accused product is for the finder of fact”)); see also Eon Corp. IP Holdings LLC

v. Silver Spring Networks, Inc., 815 F.3d 1314, 1318–19 (Fed. Cir. 2016) (citing Acumed and

PPG).

         The Court therefore hereby construes these disputed terms as set forth in the following

chart:

                      Term                                          Construction

 “executing in a background”                       “executing without user interaction”

 “executing in background”

 “executing in a foreground”                       “executing with user interaction”




                                               - 43 -
J. “backlight [status]”

 Plaintiff’s Proposed Construction                           Defendants’ Proposed Construction

 “[the status of] an illumination device                     “the illumination device that provides light
 positioned behind a viewing surface” 18                     behind a non-emissive display”

(Google/Samsung, Dkt. No. 191, at 11; Google/Samsung, Dkt. No. 246, Ex. A, at 24 & 25.) The

parties submit that this term appears in Claims 1, 2, 3, 17, 18, and 19. (Google/Samsung, Dkt. No.

172, at 9‒10; Google/Samsung, Dkt. No. 246, Ex. A, at 24 & 25.)

         (1) The Parties’ Positions

         Plaintiff submits that this term presents substantially the same dispute as the same term in

the ’127 Patent and the ’019 Patent. (Google/Samsung, Dkt. No. 191, at 11.)

         Defendants respond as to these terms together with the same terms in the ’127 Patent and

the ’019 Patent. (See Google/Samsung, Dkt. No. 263, at 1–2.)

         Plaintiff replies as to these terms together with the same terms in the ’127 Patent and the

’019 Patent. (See Google/Samsung, Dkt. No. 279, at 1.)

         (2) Analysis

         The parties agree that this term in the ’129 Patent presents substantially the same issues as

the same term in the ’127 Patent. For example, the specification refers to “observing . . . backlight

status” as an example of “observ[ing] user activity.” ’129 Patent at 6:38–39; see id. at 11:28–32,

33:11–18 & 34:23–33; see also id. at 35:28 (“device screen goes idle”) & 35:31 (“device screen

turns on”). The Court therefore reaches the same conclusions for substantially the same reasons.




18
  Plaintiff previously proposed that this term, as used as part of broader phrases, is used consistent with its plain and
ordinary meaning. (Google/Samsung, Dkt. No. 172, at 9–10.)


                                                         - 44 -
         The Court accordingly hereby construes “backlight” to mean “an illumination device

that provides light behind a viewing surface.” The Court further hereby finds that the term

“backlight status” has its plain meaning apart from the Court’s construction of “backlight.”

K. “battery charge status”

 Plaintiff’s Proposed Construction                           Defendants’ Proposed Construction

 “battery level”                                             “status of the battery’s charge state” 19

(ZTE, Dkt. No. 77, at 24; ZTE, Dkt. No. 85, Ex. A, at 16; ZTE, Dkt. No. 86, at 18; ZTE, Dkt.

No. 88, at 23; Google/Samsung, Dkt. No. 246, Ex. A, at 26; Google/Samsung, Dkt. No. 263, at 11

n.13.) The parties submit that this term appears in Claims 6 and 22. (ZTE, Dkt. No. 61, at 6;

Google/Samsung, Dkt. No. 172, at 10.)

         (1) The Parties’ Positions

         Plaintiff argues that its proposed construction “adds clarity and is supported by the

specification.” (ZTE, Dkt. No. 77, at 25.)

         Defendants propose “status of the battery’s charge state” because “this proposed definition

makes the most sense in the context of the claims and the specification.” (ZTE, Dkt. No. 85, Ex.

A, at 17.)

         Plaintiff responds that “it is clear from the way the specification uses ‘battery level’ that

the term is synonymous with the claim term ‘battery charge status.’” (ZTE, Dkt. No. 88, at 24‒25



19
  Google and Samsung previously proposed: “Plain and ordinary meaning.” (Google/Samsung, Dkt. No. 172, App’x
B, at 25; Google/Samsung, Dkt. No. 246, Ex. A, at 26.) Google’s Amended Responsive Claim Construction Brief,
however, states that “Google adopts ZTE’s alternate construction briefing for this term.” (Google/Samsung, Dkt. No.
263, at 11 n.13; see Google/Samsung, Dkt. No. 268 (Samsung).) ZTE had argued that this term is indefinite because
“a POSITA would not have reasonable certainty as to the scope of the invention, even after reviewing the specification
and prosecution history.” (ZTE, Dkt. No. 85, Ex. A, at 16.) Prior to the September 12, 2018 hearing, ZTE’s counsel
informed the Court by e-mail that this term is no longer disputed as to ZTE because Plaintiff is no longer asserting the
applicable claims against ZTE. Google and Samsung, however, maintained their adoption of ZTE’s arguments as to
ZTE’s alternative proposed construction.


                                                        - 45 -
(footnote omitted).) As to Defendants’ proposal, Plaintiff responds that “‘status of the battery’s

charge state’ is cumbersome, redundant, and more difficult for a lay jury to understand.” (Id., at

25.)

       Defendants respond that “SEVEN’s proposed definition ‘battery level’ is incorrect because

it endorses a construction that lacks a proper antecedent basis, and because it would render a term

that is actually used within the specification meaningless.” (ZTE, Dkt. No. 86, at 18.)

       (2) Analysis

       The specification discloses:

       In addition, the local proxy 175 can identify and retrieve mobile device properties
       including, one or more of, battery level, network that the device is registered on,
       radio state, whether the mobile device is being used (e.g., interacted with by a user).

       ***

       For example, when congestion is detected in a user’s network service area, content
       requests can be aligned for [when] the network is less congested. For example,
       when user is inactive, or when the battery is low, alignment may be performed more
       aggressively.

       ***

       The local proxy can delays or modifies [sic] data prior to transmission to the proxy
       serve[r] and can additionally identify and retrieve mobile device properties
       including, one or more of, battery level, network that the device is registered on,
       radio state, [and] whether the mobile device is being used.

’129 Patent at 8:46–50, 25:52–56 & 26:18–22 (emphasis added); see id. at 29:63–30:2 (“polling

for battery level”) & 35:46–49 (same).

       Defendants have pointed to disclosures regarding not going into a power save mode when

the device is plugged in to a charger, and Claim 6 seemingly recites a similar limitation that “entry

into the first power management mode is based on a battery charge status.” See id. at 34:34–35

(“Devices should come out of and not go into power save mode if they are ‘plugged in’ to



                                               - 46 -
charge.”); see also id. at 25:17–18 (“In one embodiment, power save mode is not applied when

the device is plugged into a charger.”). Nonetheless, the specification distinguishes between the

battery “level” and whether the battery is being charged, and a fair reading is that the term “battery

charge status” refers to the former rather than the latter.

       Indeed, Claim 4 already separately recites a limitation that “entry into the first power

management mode is further based on whether the mobile device is plugged into an external power

source.” At the September 12, 2018 hearing, Defendants argued that Claim 4 does not support

Plaintiff’s proposal because the device could be charging in some fashion other than being

“plugged in,” but Defendants’ argument is unpersuasive in light of the absence of any disclosure

regarding wireless charging or any other charging method besides being “plugged in.” See ’129

Patent at 25:17–18 & 34:34–35 (quoted above).

       The intrinsic evidence thus supports Plaintiff’s proposal of “battery level,” and the disputed

term is reasonably clear. See Nautilus, 134 S. Ct. at 2129. Based on all of the foregoing, the Court

hereby construes “battery charge status” to mean “battery level.”

VII. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,351,254

       The ’254 Patent, titled “Method for Power Saving in Mobile Devices by Optimizing

Wakelocks,” issued on May 24, 2016, and bears an earliest priority date of January 22, 2014.

Plaintiff submits that “[t]he ’254 Patent claims a mobile device designed to conserve battery power

when the device is in a power-optimization state by releasing the system wakelock when the

application(s) holding the wakelock are not critical to the user’s experience (not identified on a

‘whitelist’).” (Google/Samsung, Dkt. No. 191, at 11–12.) The Abstract of the ’254 Patent states:

       A method for conserving device and/or network resources is provided herein. The
       method includes detecting a wakelock operating on a mobile device and
       determining a consumption of one of a power or radio usage attributed to the
       detected wakelock. The method further includes determining a criticality related


                                                - 47 -
       to user experience for the detected wakelock and releasing the detected wakelock
       based on the determined consumption and criticality. Related systems and mobile
       devices are also disclosed.

L. “not critical to user experience” and “wherein the application is non-critical”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary. These phrases are       Indefinite
 defined by the claim language itself, which
 makes it clear that an application is “not
 critical to user experience” when the
 application is “not identified on a whitelist.”

(Google/Samsung, Dkt. No. 172, at 6; Google/Samsung, Dkt. No. 191, at 12; Google/Samsung,

Dkt. No. 246, Ex. A, at 11; Google/Samsung, Dkt. No. 263, at 11.) The parties submit that these

terms appear in Claims 1, 10, and 28. (Google/Samsung, Dkt. No. 172, at 6; Google/Samsung,

Dkt. No. 246, Ex. A, at 11.)

       (1) The Parties’ Positions

       Plaintiff argues that “Defendants ignore the following limitation of the claim, which

expressly defines when an application is critical to a user’s experience.” (Google/Samsung, Dkt.

No. 191, at 12.)

       Google and Samsung respond that “[t]hese terms are indefinite because they are subjective

on their face, and neither the claim language nor specification provide guidance as to what is non-

critical to user experience.” (Google/Samsung, Dkt. No. 263, at 11–12.)

       Plaintiff replies: “Defendants concede that if an application is not on the whitelist, it is not

critical. . . . As a matter of logic, if an application is critical, it is on the whitelist.”

(Google/Samsung, Dkt. No. 279, at 4.)




                                                - 48 -
        (2) Analysis

        At first blush, the phrase “not critical to user experience” appears to be analogous to the

phrase “aesthetically pleasing” in Datamize, wherein the court found that term to be “completely

dependent on a person’s subjective opinion” and therefore indefinite. 417 F.3d at 1350 (“In the

absence of a workable objective standard, ‘aesthetically pleasing’ does not just include a subjective

element, it is completely dependent on a person’s subjective opinion.”); see Interval Licensing,

766 F.3d at 1371–74 (finding “in an unobtrusive manner that does not distract a user” was

subjective).

        Here, however, the claims themselves provide an objective standard by explicitly defining

“non-critical” with reference to a “whitelist.” Claim 1 of the ’254 Patent is representative and

recites (emphasis added): 20

        1. A mobile device comprising:
                a display screen; a memory, and a processor, the mobile device configured
        to:
                acquire a system wakelock in response to an application wakelock
        acquisition request;
                detect an activity state of the mobile device based on a status of the display
        screen;
                enter a power optimization state based on the detected activity state;
                release the system wakelock based upon entering the power optimization
        state when the application that made the acquisition request is not critical to user
        experience, wherein the application is non-critical when the application is not
        identified on a whitelist;
                acquire the system wakelock in response to a subsequent wakelock
        acquisition request from another application on the mobile device when the another
        application making the subsequent wakelock acquisition request is identified on the
        whitelist.

        A fair reading is that the claims use “non-critical” (as defined by referring to a whitelist)

to define “not critical to user experience.” The reference to a “whitelist” provides an objective


20
  The other independent claims of the ’254 Patent contain similar recitations. See ’254 Patent at Cls. 10, 16, 22 &
28.


                                                      - 49 -
standard for determining whether an application is “not critical to user experience,” and the parties

have not presented “whitelist” as a disputed term. Google and Samsung argue that referring to a

“whitelist” is circular because the whitelist simply lists applications that are deemed to be critical

to user experience. (See Google/Samsung, Dkt. No. 263, at 12–13.) This argument is unavailing.

Even if subjective considerations may be involved in creating the whitelist, the whitelist

nonetheless serves as an objective standard for evaluating whether a particular application is “non-

critical.” The opinions of Google and Samsung’s expert to the contrary are unpersuasive. (See

Google/Samsung, Dkt. No. 263, Ex. 5, May 18, 2018 Jeffay Decl., at ¶¶ 128–136.) Also, Plaintiff’s

expert opines that “whitelist” is a well-known term of art, and Defendants have not shown

otherwise. (Google/Samsung, Dkt. No. 191, Ex. M, May 18, 2018 Smith Decl. at ¶ 48.)

        Finally, Google and Samsung argue that the phrase “wherein the application is non-critical

when the application is not identified on a whitelist” does not fully clarify the phrase “not critical

to user experience” because:

        If an application is not on the whitelist, it is not critical. But if an application is on
        the whitelist, nothing in the claim language requires that the opposite be true (i.e.,
        that an application on a whitelist is critical); the whitelisted application could be
        critical or non-critical depending on the user’s subjective preferences.

(Google/Samsung, Dkt. No. 263, at 12.) At the September 12, 2018 hearing, Defendants similarly

argued that there may be applications that are “critical” that are not on the whitelist and there may

be applications that are not critical that are on the whitelist.

        The claims, however, are not directed to these other hypothetical inquiries. Instead, the

limitation here at issue recites evaluating whether an application is “not critical to user experience”

by checking whether the application is not on the whitelist. If the application is not on the whitelist,

then the device concludes that the application is “not critical to user experience.” If the application

is on the whitelist, then the device concludes that the application is not “not critical to user

                                                  - 50 -
experience.” The limitation here at issue requires nothing more, and any other hypothetical

inquiries, such as regarding the feelings of a particular user under particular circumstances, are

irrelevant.

        The Court therefore hereby expressly rejects Defendants’ indefiniteness argument. No

further construction is necessary in light of the above-discussed accompanying explanatory

language recited in the claims. See U.S. Surgical, 103 F.3d at 1568; see also O2 Micro, 521 F.3d

at 1362; Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d at 1291.

        The Court accordingly hereby construes “not critical to user experience” and “wherein

the application is non-critical” to have their plain meaning in light of surrounding claim

language.

M. “system wakelock”

 Plaintiff’s Proposed Construction                        Defendants’ Proposed Construction

 “software-based mechanism for keeping the                “the actual wakelock controlling the CPU
 CPU awake”                                               wakeup state, and is triggered by the
                                                          wakelocks set by the applications” 21


(ZTE, Dkt. No. 77, at 27; ZTE, Dkt. No. 85, Ex. A, at 9; ZTE, Dkt. No. 86, at 10; ZTE, Dkt. No. 88,

at 27; Google/Samsung, Dkt. No. 246, Ex. A, at 10; Google/Samsung, Dkt. No. 263, at 13.) This

term appears in Claims 1, 8, 9, 10, 14, 15, 28, 32, and 33 of the ’254 Patent. (Google/Samsung,

Dkt. No. 172, at 6; Google/Samsung, Dkt. No. 246, Ex. A, at 10; see ZTE, Dkt. No. 61, at 3.)



21
  ZTE previously proposed: “Plain and ordinary meaning. No construction necessary.” (ZTE, Dkt. No. 85, Ex. A, at
9). After the close of briefing but prior to the September 12, 2018 hearing, ZTE adopted the proposal set forth by
Google and Samsung. Google and Samsung have stated: “To be clear, [Google and Samsung] are arguing that this is
the ordinary meaning of the term, and arguing in the alternative that the patentee acted as his own lexicographer.”
(Google/Samsung, Dkt. No. 263, at 13 n.15). At the September 12, 2018 hearing, as well as in the parties’ July 24,
2018 Joint Claim Construction Chart, Google and Samsung have not explicitly proposed a “plain meaning”
construction but rather have proposed that “system wakelock” be construed as stated in the chart in the text.
(Google/Samsung, Dkt. No. 246, Ex. A, at 10).


                                                      - 51 -
        (1) The Parties’ Positions

        Plaintiff submits that the dispute regarding this term is similar to the dispute regarding the

term “wakelock” in the above-addressed ’127 Patent, and Plaintiff reiterates that “a person of

ordinary skill in the art at the time of the invention would have understood that a wakelock is a

software-based mechanism for indicating that an application needs the mobile device to stay

awake.” (ZTE, Dkt. No. 77, at 27.)

        ZTE adopts the arguments presented by Google and Samsung. Google and Samsung

respond that the specification expressly defines this term. (Google/Samsung, Dkt. No. 263, at 13

(citing ’254 Patent at 5:28–34).) Google and Samsung argue that Plaintiff’s proposed construction

would read out the word “system,” and that “[a person of ordinary skill in the relevant art] would

understand, however, that a ‘system’ wakelock is exactly what it says—a system-level wakelock

that is triggered by the application wakelocks.” (Google/Samsung, Dkt. No. 263, at 13.)

        Plaintiff replies that “[a]s explained in SEVEN’s briefing in the ZTE case, SEVEN’s

construction is consistent with the patent’s use of the term and clarifies the difference between

system wakelocks and application wakelocks.” (Google/Samsung, Dkt. No. 279, at 5 (emphasis

in original).)

        (2) Analysis

        The Background section of the specification states: “Wakelocks are power-managing

software programs that may, in certain circumstances, prohibit a mobile device from going into

deep dormancy.” ’254 Patent at 1:14–16. This disclosure essentially aligns with how the term

“wakelock” is used in the above-discussed ’127 Patent, which Plaintiff cites here as well.

        Yet, the disputed term here is not merely “wakelock” but rather is “system wakelock.” The

’254 Patent contains explicit disclosure regarding the term “system wakelock”:



                                                - 52 -
       Applications can request wakelocks when they need to be certain that they execute
       the code. The wakelocks guarantee that CPU is not put to deep sleep while a
       wakelock is held.

       ***

       In some embodiments, a wakelock optimizer is disclosed. The wakelock optimizer
       can identify targeted wakelocks for specific applications. The targeted wakelocks
       and applications are such that they are considered unnecessary or potentially
       unnecessary based on the pre-determined criteria.

       In some embodiments, the wakelock optimizer monitors such wakelocks, and once
       they are observed to be acquired, releases the system wakelock (which is the actual
       wakelock controlling the CPU wakeup state, and is triggered by the wakelocks set
       by the applications) while monitoring whether any other, non-targeted, wakelock
       is acquired, and restore the system wakelock if they are. The wakelock optimizer
       also considers end user activity and screen state as parameters to restore the system
       wakelock if needed.

Id. at 4:49–51 & 5:23–36 (emphasis added).

       This disclosure, which explicitly sets forth what the system wakelock “is,” rises to the level

of a lexicography. See, e.g., CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir.

2002); Phillips, 415 F.3d at 1316.

       Alternatively, even if this disclosure did not rise to the level of a lexicography, Plaintiff

has agreed that this disclosure, in particular the parenthetical, “provides the basis for understanding

the term’s plain-and-ordinary meaning,” and Plaintiff has stated that “there is no dispute that the

patent describes a ‘system wakelock’ as ‘the actual wakelock controlling the CPU wakeup state.’”

(ZTE, Dkt. No. 88, at 27.) To the extent that the parties agree that the above-reproduced disclosure

merely sets forth the well-known plain meaning of this term (such that arguably this disclosure is




                                                - 53 -
not truly a “lexicography”), 22 construction is nonetheless necessary in light of the parties’ apparent

disagreement as to the plain and ordinary meaning.

         Therefore, the Court hereby construes “system wakelock” to mean “the actual wakelock

that controls the CPU wakeup state and that is triggered by the wakelocks set by

applications.”23

VIII. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,325,600

         The ’600 Patent, titled “Offloading Application Traffic to a Shared Communication

Channel for Signal Optimization in a Wireless Network for Traffic Utilizing Proprietary and Non-

Proprietary Protocols,” issued on April 26, 2016, and bears an earliest priority date of June 11,

2013. Plaintiff submits that “[t]he ’600 Patent claims systems for reducing network traffic between

applications on a mobile device and external servers that communicate with those applications.”

(Google/Samsung, Dkt. No. 191, at 12.) The Abstract of the ’600 Patent states:

         A method for conserving network and battery usage is provided. The method
         includes determining that a device is communicating over at least two overlapping
         push channels and blocking one of the push channels to eliminate or reduce overlap
         between the at least two overlapping push channels. Related systems are also
         provided.



22
   See Phillips, 415 F.3d at 1316 (“[O]ur cases recognize that the specification may reveal a special definition given
to a claim term by the patentee that differs from the meaning it would otherwise possess. In such cases, the inventor’s
lexicography governs.”) (citing CCS Fitness, 288 F.3d at 1366).
23
   At the September 12, 2018 hearing, Plaintiff indicated that the construction of “wakelock” in the ’127 Patent
(addressed above) should apply in the ’254 Patent. Defendants did not object at the hearing. Although ZTE’s briefing
opposed Plaintiff’s suggestion that “wakelock” has the same meaning in both patents (see ZTE, Dkt. No. 86, at 11),
ZTE did not express this concern at the hearing. The absence of any objection by ZTE was consistent with ZTE
choosing to adopt the arguments presented by Google and Samsung rather than maintain its own proposal. Also, the
’254 Patent contains disclosures that are consistent with how the term “wakelock” is used in the ’127 Patent. See ’254
Patent at 1:14–20 (“Wakelocks are power-managing software programs that may, in certain circumstances, prohibit a
mobile device from going into deep dormancy.”); see also id. at 4:49–51 (“Applications can request wakelocks when
they need to be certain that they execute the code. The wakelocks guarantee that CPU is not put to deep sleep while
a wakelock is held.”). Finally, like the ’127 Patent, the ’254 Patent refers to Android, so the extrinsic evidence
submitted by Plaintiff regarding the meaning of “wakelock” in the context of Android in the ’127 Patent appears to
be similarly applicable to the ’254 Patent. The Court therefore finds that the term “wakelock” has the same
construction in the ’254 Patent as in the ’127 Patent.


                                                        - 54 -
N. “non-transitory computer readable media . . . comprising: blocking . . .; offloading . . .;
monitoring . . .; unblocking . . .; re-blocking . . .”

 Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction

 The preamble is limiting, it is not indefinite,       Indefinite
 and it is used consistent with its plain and
 ordinary meaning (i.e., “non-transitory
 computer readable media containing
 computer code to implement a processor
 controlled system for reducing network
 traffic, comprising instructions for:”

(Google/Samsung, Dkt. No. 172, at 5–6; Google/Samsung, Dkt. No. 191, at 13; Google/Samsung,

Dkt. No. 246, Ex. A, at 9; Google/Samsung, Dkt. No. 263, at 14.) The parties submit that this term

appears in Claim 7. (Google/Samsung, Dkt. No. 172, at 5‒6; Google/Samsung, Dkt. No. 246, Ex.

A, at 9.)

        (1) The Parties’ Positions

        Plaintiff argues that “this is a system claim that includes functional language” and therefore

is not an indefinite mixed method-apparatus claim. (Google/Samsung, Dkt. No. 191, at 14.)

        Google and Samsung respond that “[a]s drafted, claim 7 recites the archetypical mixed

method-system claim that has routinely been held invalid for reciting ‘both a system and the

method for using that system.’” (Google/Samsung, Dkt. No. 263, at 14 (quoting IPXL Holdings,

L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005)).) Google and Samsung argue

that, unlike in the precedent cited by Plaintiff, “the claim language here provides no indication that

the system must have the capability of performing the enumerated method steps as opposed to

actually performing these steps.” (Id., at 15.)

        Plaintiff replies that “[t]he body of the claim describes what the system is able to do, not

steps that must be performed to infringe.” (Google/Samsung, Dkt. No. 279, at 5.)




                                                   - 55 -
       (2) Analysis

       Plaintiff argues: “The subject matter of the claim is not simply non-transitory computer

readable media. It is computer code that implements a system. And the limitations in the body of

the claim recite functions that the system must be able to perform—i.e., blocking, offloading,

monitoring, unblocking, and re-blocking traffic on the claimed common and non-common

channels.” (Google/Samsung, Dkt. No. 191, at 14.) Claim 7 of the ’600 Patent recites:

       7. Non-transitory computer readable media containing computer code to
       implement a processor controlled system for reducing network traffic, comprising:
               blocking a first channel such that network signaling and battery
       consumption are reduced, wherein the first channel includes a non-common
       channel;
               offloading application traffic of an application onto a second channel,
       wherein the second channel includes a common channel;
               monitoring the application traffic of the application over the second
       channel;
               unblocking the first channel based on the monitored application traffic over
       the second channel so that the application can perform an action; and
               re-blocking the first channel after the action has been completed.

       On balance, the claim recites “permissible functional language used to describe capabilities

of the” computer code. MasterMine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 1315 (Fed.

Cir. 2017); see Microprocessor Enhancement Corp. v. Tex. Instruments Inc., 520 F.3d 1367, 1375

(Fed. Cir. 2008)). Despite Defendants’ arguments at the September 12, 2018 hearing as to

purported lack of special necessary language, Defendants have not shown that this claim is

anything other than a typical “Beauregard” claim. See CLS Bank Int’l v. Alice Corp. Pty. Ltd.,

717 F.3d 1269, 1287 (Fed. Cir. 2013) (“named for In re Beauregard, 53 F.3d 1583 (Fed. Cir. 1995)

. . . [c]laims in Beauregard format formally recite a tangible article of manufacture—a computer-

readable medium, such as a computer disk or other data storage device—but such claims also

require the device to contain a computer program for directing a computer to carry out a specified

process”).

                                              - 56 -
       Defendants have cited Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 1339–40

(Fed. Cir. 2011), in which the Court of Appeals for the Federal Circuit rejected the patentee’s

request to insert apparatus language to avoid indefiniteness for an apparatus claim that included a

method step Rembrandt, however, involved a series of apparatus limitations followed by a method

step limitation. See id. Here, by contrast, the claim recites computer readable media with computer

code, and a fair reading of the claim as a whole is that the limitations set forth in the body of the

claim refer to computer code. Rembrandt is therefore inapplicable.

       The Court therefore hereby expressly rejects Defendants’ indefiniteness argument. No

further construction is necessary in light of the above-discussed accompanying explanatory

language recited in the claims. See U.S. Surgical, 103 F.3d at 1568; see also O2 Micro, 521 F.3d

at 1362; Finjan, 626 F.3d at 1207; ActiveVideo, 694 F.3d at 1326; Summit 6, 802 F.3d at 1291.

       The Court accordingly hereby construes “non-transitory computer readable media . . .

comprising: blocking . . .; offloading . . .; monitoring . . .; unblocking . . .; re-blocking . . .” to

have its plain meaning.

O. “common channel” and “non-common channel”


                                        “common channel”
                                            (Claim 7)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 “data channel shared by multiple                   “shared push channel”
 applications”




                                                - 57 -
                                          “non-common channel”
                                                 (Claim 7)

 Plaintiff’s Proposed Construction                        Defendants’ Proposed Construction

 “application-specific data channel to an                 “an application-specific push channel”
 application server”


(ZTE, Dkt. No. 77, at 3; ZTE, Dkt. No. 85, Ex. A, at 4 & 7; ZTE, Dkt. No. 88, at 1; Google/Samsung,

Dkt. No. 246, Ex. A, at 6 & 7; Google/Samsung, Dkt. No. 263, at 15.) 24

        (1) The Parties’ Positions

        Plaintiff argues that “ZTE’s attempt to limit the claims to push channels, one of the several

embodiments disclosed by the specification, is improper and should be rejected.” (ZTE, Dkt. No.

77, at 7.) Plaintiff also submits that the word “push” was removed from the claims during

prosecution. (Id., at 7‒8.) Further, Plaintiff argues claim differentiation as to dependent Claim 8.

(Id., at 8.) Finally, Plaintiff argues that, unlike Defendants’ proposed constructions, Plaintiff’s

proposals clarify that “multiple applications share the common channel” and that “[a]pplication-

specific channels are channels through which applications communicate with the servers that

provide their content.” (Id., at 9‒10.)

        ZTE argues that “non-common channel” “should be construed as it is used consistently in

the specification and in the file history – an ‘application specific push channel.’” (ZTE, Dkt.

No. 85, Ex. A, at 6.) Further, ZTE argues that “common channel” “should be construed as it is

used consistently in the specification and in the file history – a ‘shared push channel.’” (Id.)



24
   ZTE previously urged that these terms are indefinite. (See ZTE, Dkt. No. 85, Ex. A at 4 & 7). After the close of
briefing, but prior to the September 12, 2018 hearing, ZTE withdrew its indefiniteness arguments as to these terms.
Instead, ZTE is pursuing what it had previously presented as alternative proposed constructions, which are also
proposed by Google and Samsung.


                                                      - 58 -
       Plaintiff responds that the prosecution history cited by ZTE does not contain any disclaimer

that would justify ZTE’s proposal of requiring “push” channels. (ZTE, Dkt. No. 88, at 5‒11.)

       ZTE responds that “[t]he specification . . . only describes push channels, and a person of

ordinary skill in the art would understand the claimed channels to be push channels when read in

light of the specification.” (ZTE, Dkt. No. 86, at 7.) Further, ZTE cites its opening brief arguments

that the patentee “repeatedly and unambiguously distinguished the invention ‘as claimed’ from the

cited prior art (including the Annan reference) based on the presence of a ‘push channel.’” (Id., at

8.) As to claim differentiation, ZTE argues that “because dependent claim 8 adds additional

elements other than the two push channels, the two recited channels in independent claim 7 can be

limited to push channels without violating the doctrine of claim differentiation.” (Id., at 9.)

Finally, ZTE argues that Plaintiff’s proposed constructions “attempt to import extraneous

limitations from select embodiments within the specification . . . .” (Id., at 10.)

       Plaintiff replies that ZTE’s expert has not addressed the analysis of Plaintiff’s expert, in

particular as to “why the ’600 Patent’s discussion of polling refers to ‘pull’ channels.” (ZTE, Dkt.

No. 148, at 1.) Plaintiff argues that Defendants’ expert “provides no support for his opinion that

the ’600 Patent’s reference to ‘polling’ could be for either push or pull channels.” (Id.)

       Google and Samsung submit that they agree with ZTE’s proposed constructions.

(Google/Samsung, Dkt. No. 263, at 15 n.19.) Google and Samsung argue that “[g]iven the

specification and prosecution history’s repeated descriptions and the explicit disclaimer in the file

history to the same effect, both channels must be ‘push’ channels.” (Id., at 15.)

       Plaintiff replies that “[Google and Samsung’s] arguments mirror ZTE’s, and SEVEN

stands on its briefing in ZTE.” (Google/Samsung, Dkt. No. 279, at 5.)




                                                - 59 -
       (2) Analysis

       As a threshold matter, the parties’ arguments at the September 12, 2018 hearing confirmed

that the parties agree that a “common channel” is a shared channel and a “non-common channel”

is an application-specific channel. The specification is consistent with this understanding. See,

e.g., ’600 Patent at 21:59–63 (“Some applications have their own mechanisms for communicating

with the application servers or other third-party servers. For example, these applications can use

their own communication channels to periodically poll their application/third-party servers for

updates.”).

       As to whether these channels must be “push” channels, Plaintiff argues claim

differentiation as to Claim 8 of the ’600 Patent, which depends from Claim 7. Claims 7 and 8 of

the ’600 Patent recite (emphasis added):

       7. Non-transitory computer readable media containing computer code to
       implement a processor controlled system for reducing network traffic, comprising:
               blocking a first channel such that network signaling and battery
       consumption are reduced, wherein the first channel includes a non-common
       channel;
               offloading application traffic of an application onto a second channel,
       wherein the second channel includes a common channel;
               monitoring the application traffic of the application over the second
       channel;
               unblocking the first channel based on the monitored application traffic over
       the second channel so that the application can perform an action; and
               re-blocking the first channel after the action has been completed.

       8. Non-transitory computer readable media containing computer code to
       implement a processor controlled system for reducing network traffic according to
       claim 7, wherein the first channel is a first push channel and the second channel is
       a second push channel, further including recognizing multiple overlapping push
       channels at an application, wherein recognizing multiple overlapping push channels
       is performed offline.

       First, dependent Claim 8 recites more than simply that the “common channel” and “non-

common channel” are “push” channels. In light of the recital of other additional limitations in this



                                               - 60 -
claim, the doctrine of claim differentiation is of limited weight in the analysis of these disputed

terms. See Wenger Mfg., Inc. v. Coating Mach. Sys., Inc., 239 F.3d 1225, 1233 (Fed. Cir. 2001)

(“Claim differentiation, while often argued to be controlling when it does not apply, is clearly

applicable when there is a dispute over whether a limitation found in a dependent claim should be

read into an independent claim, and that limitation is the only meaningful difference between the

two claims.”) (emphasis added).

       Second, even if the doctrine of claim differentiation were found to be probative here, the

Federal Circuit has noted that “[a]lthough claim differentiation is a useful analytic tool, it cannot

enlarge the meaning of a claim beyond that which is supported by the patent documents, or relieve

any claim of limitations imposed by the prosecution history.” Fenner Invs., Ltd. v. Cellco P’ship,

778 F.3d 1320, 1323 (Fed. Cir. 2015).

       Turning to the specification, Plaintiff cites what it characterizes as disclosure of three types

of communication: “push,” “polling” (which Plaintiff characterizes as “pull”), and “hybrid push.”

See ’600 Patent at 11:53–57 (“polling patterns”), 20:51–54 (“poll over the network to satisfy

application data requests”), 21:7–33 (“polling of content from a content source”), 22:2–7 (“hybrid

push or other communication channels”) & 24:56–59 (“align polling requests occurring close in

time”). These disclosures appear to contradict Defendants’ assertions that the specification

discloses only “push” channels, particularly in light of the opinion of Plaintiff’s expert that

“polling” is typically used with “pull” channels. (See ZTE, Dkt. No. 78, Ex. I, Feb. 13, 2017

Goodrich Decl. at ¶¶ 19–21.)

       Further, to whatever extent the disclosed embodiments are limited to “push” channels, the

use of “push” channels is a specific feature of particular embodiments that should not be imported




                                                - 61 -
into the claims. See Phillips, 415 F.3d at 1323. The Secure Web case cited by ZTE is unpersuasive

because the specification does not “tout[] [‘push’ channels] as an advantage.” 25

        However, Defendants also argue that the patentee’s statements during prosecution warrant

limiting these “channel” terms to being “push” channels. During prosecution of the ’600 Patent,

the independent claims originally recited “push” channels. (See ZTE, Dkt. No. 89, Ex. P, Sept. 2,

2014 Application, at 43–45 (P. Resp. App. 13–15).) In an amendment prior to any rejection, the

patentee removed the word “push” from application claims 1 and 7. (See ZTE, Dkt. No. 78, Ex.

F, June 22, 2015 Amendments to the Claims, at 2–4 (P. App. 138–40).)                               The examiner

subsequently rejected the claims based on United States Patent Application Publication No.

2014/036,697 (“Annan”) and other references. (See ZTE, Dkt. No. 89, Ex. Q, Nov. 5, 2015 Office

Action, at 3‒4 (P. Resp. App. 22‒23).) In response to the rejection, the patentee stated as follows

in conjunction with amending the independent claims to include “wherein the first channel

includes a non-common channel” and “wherein the second channel includes a common channel”:

        For example, the disclosed i[n]vention provides for offloading or redirecting
        application traffic from the application-specific channel to a shared channel, such
        as the Google Cloud Messaging (GCM) channel, which can optimize signaling in
        the wireless network for traffic utilizing various proprietary and non-proprietary
        protocols. . . . Monitoring the application traffic over the second channel and
        unblocking the first channel based on the monitored application traffic may include
        receiving a push message from an additional push channel (i.e., second channel)
        and unblocking the blocked push channel (i.e., first channel) so that the application
        can perform an action in response to the message from the additional push channel.
        This may include re-blocking the unblocked push channel after the action has
        completed, such as denying blocking of the push channel until a radio of the mobile



25
  See Secure Web Conference Corp. v. Microsoft Corp., 640 F. App’x 910, 914 (Fed. Cir. Feb. 17, 2016) (emphasis
added):
        All descriptions of the security device in the intrinsic record are limited to a stand-alone device.
        Nothing in the intrinsic record suggests that the patentee intended a broader notion of a security
        device. Significantly, at no point does the specification contemplate a security device embedded
        within a microprocessor-based device. To the contrary, the specification touts the separate and
        stand-alone nature of the security device as an advantage.


                                                      - 62 -
       device is powered on. Thus, the method includes blocking a non-common push
       channel to offload the communication onto a common push channel. . . .

       The cited references, separately or in combination, fail to teach or suggest
       (1) offloading application traffic from a non-common push channel to a common
       push channel and (2) unblocking the first channel bas [sic] so that the application
       can perform an action and reblocking the first channel after the action has been
       completed, as claimed. * * *

       Most of the steps described in Annan are performed before the first blocking step
       recited in claim 1. This includes Annan’s gathering reports from mobile phones
       about application usage and determining whether to block an application’s
       communications. Nowhere, however, does Annan teach or suggest performing
       additional, subsequent determinations about whether to un-block and re-block a
       first channel based on monitored communications of a second channel in order for
       the application to complete an action. Similarly, nowhere does Annan teach or
       suggest that the first channel is a non-common push channel and the second
       channel (to which the first channel is offloaded) is a common push channel, as
       claimed. * * *

       In contrast to Annan, the claims recite offloading application traffic to a common
       (i.e., shared) communication channel for signaling optimization in a wireless
       network for traffic utilizing both proprietary and non-proprietary protocols. For
       this reason, it is respectfully submitted that independent claims 1, 7, and 13 are
       patentable over Annan.

       The remaining references fail to overcome the shortcomings of Annan. Nowhere
       do the cited references teach or suggest offloading application traffic from a non-
       common push channel to a common push channel or unblocking the first channel
       bas [sic] so that the application can perform an action and re-blocking the first
       channel after the action has been completed, as claimed. Claims 2–6, 8–12, and
       14–18 depend from independent claims 1, 7, and 13 and are allowable for the same
       reasons.

(ZTE, Dkt. No. 80, Ex. G, Feb. 5, 2016 Amendment and Response to Non-Final Office Action,

at 7–10 (emphasis added).) The examiner then issued a Notice of Allowance on March 3, 2016,

without any further comment.

       Thus, in this above-reproduced portion of the prosecution history, the patentee definitively

stated that the cited prior art did not teach or suggest offloading application traffic from a non-

common “push” channel to a common “push” channel. These statements should be given effect



                                              - 63 -
in the Court’s construction even though the patentee may have also distinguished the prior art on

other grounds. See Andersen Corp. v. Fiber Composites, LLC, 474 F.3d 1361, 1374 (Fed. Cir.

2007) (“an applicant’s argument that a prior art reference is distinguishable on a particular ground

can serve as a disclaimer of claim scope even if the applicant distinguishes the reference on other

grounds as well”).

       Plaintiff suggests that these references to “push” channels refer to the recitals of “push”

channels in other claims. Plaintiff also argues that the statements at issue pertained only to

application claim 1 and, as a result, any purported disclaimer should be limited to that claim.

Plaintiff’s arguments are unavailing because the above-reproduced statements explicitly refer to

all of the claims, not just application claim 1.

       Plaintiff further submits that whereas the application claims originally recited “push”

channels, the patentee amended the claim at issue so as to remove the word “push” (and amended

certain dependent claims so as to include the word “push”). (See ZTE, Dkt. No. 89, Ex. P, Sept.

2, 2014 Application, at 43–45 (P. Resp. App. 13–15); see also ZTE, Dkt. No. 78, Ex. F, June 22,

2015 Amendments to the Claims, at 2–5 (P. App. 138–41).) Plaintiff has cited authority that

limitations removed during prosecution should not be reintroduced through claim construction.

See Laryngeal Mask Co. Ltd. v. Ambu, 618 F.3d 1367, 1373 (Fed. Cir. 2010) (“‘[I]nsistence upon

this court’s reading back into the claims limitations which were originally there and were removed

during prosecution of the application through the Patent Office cannot be permitted.’”) (quoting

Kistler Instrumente AG v. U.S., 628 F.2d 1303, 1308 (Ct. Cl. 1980) (alteration omitted)).

       The Laryngeal Mask case is distinguishable because here the patentee made the above-

reproduced statements in the prosecution history after removing the word “push.” The patentee




                                                   - 64 -
explicitly referred to—and thus relied upon—the common and non-common channels being push

channels.

       Finally, Plaintiff urges that “the presence or absence of push channels in Annan had nothing

to do with the examiner’s rejection.” (ZTE, Dkt. No. 88, at 8 (citing Dkt. No. 89, Ex. Q, Nov. 5,

2015 Office Action, at 3 (P. Resp. App. 31)).) In particular, Plaintiff argues that because the

examiner had stated that Annan disclosed push channels, the patentee could not have distinguished

Annan based on the claimed invention using push channels. (See ZTE, Dkt. No. 89, Ex. Q, Nov. 5,

2015 Office Action, at 4–7 (P. Resp. App. 23–26).) Plaintiff notes that dependent claims, such as

application claims 2 and 8, recited that “the first channel is a first push channel and the second

channel is a second push channel.” (ZTE, Dkt. No. 80, Ex. G, Feb. 5, 2016 Amendment and

Response to Non-Final Office Action, at 2–3.)

       Yet, even assuming that Plaintiff is correct, “the scope of surrender is not limited to what

is absolutely necessary to avoid a prior art reference,” and “[t]he question is what a person of

ordinary skill would understand the patentee to have disclaimed during prosecution, not what a

person of ordinary skill would think the patentee needed to disclaim during prosecution.” Tech.

Props. Ltd. LLC v. Huawei Techs. Co., 849 F.3d 1349, 1359 (Fed. Cir. 2017). Thus, even if the

patentee’s above-reproduced statements regarding “push” channels were unnecessary or were

made in error, the patentee should be bound by these statements so as to “protect[] the public’s

reliance on definitive statements made during prosecution.” Omega Eng’g, 334 F.3d at 1324; see

Springs Window Fashions LP v. Novo Indus., L.P., 323 F.3d 989, 995 (Fed. Cir. 2003).

       For the foregoing reasons, the Court finds that the prosecution history contains a disclaimer

that limits the “common channel” and “non-common channel” to being “push” channels, and




                                              - 65 -
Plaintiff’s above-discussed claim differentiation argument is unavailing. See Omega Eng’g, 334

F.3d at 1324; see also Fenner, 778 F.3d at 1323.

         Therefore, the Court hereby construes these disputed terms as set forth in the following

chart:

                         Term                                                  Construction

 “common channel”                                          “shared push channel”

 “non-common channel”                                      “application-specific push channel”


P. “monitoring the application traffic of the application”

 Plaintiff’s Proposed Construction                         Google’s Proposed Construction 26

 No construction necessary. This phrase is      “monitoring the offloaded traffic generated by
 clear and unambiguous, and all of the terms in the application”
 it are being used consistent with their plain
 and ordinary meanings.

(Google/Samsung, Dkt. No. 172, at 5; Google/Samsung, Dkt. No. 191, at 24; Google/Samsung,

Dkt. No. 246, Ex. A, at 8; Google/Samsung, Dkt. No. 263, at 30.) The parties submit that this term

appears in Claim 7. (Google/Samsung, Dkt. No. 172, at 5; Google/Samsung, Dkt. No. 246, Ex. A,

at 8.)

         (1) The Parties’ Positions

         Google argues that its proposal “clarifies that ‘the application traffic’ in the phrase

‘monitoring the application traffic of the application’ refers back to the only antecedent found in

claim 7.” (Google/Samsung, Dkt. No. 263, at 30.)




26
 This proposal is listed as “Google’s” rather than “Defendants’” because arguments as to this term appear in Google’s
Amended Responsive Claim Construction Brief and not in the original Responsive Claim Construction Brief. (See
Google/Samsung, Dkt. Nos. 208 & 263.)


                                                       - 66 -
       Plaintiff replies that whereas Google’s proposal “would exclude monitoring traffic sent to

the application by the remote server communicating with the application,” “the specification

describes embodiments of the invention in which applications receive push notifications from

remote servers.” (Google/Samsung, Dkt. No. 279, at 10 (citing ’600 Patent at 21:63–22:2).)

       (2) Analysis

       Claim 7 of the ’600 Patent recites (emphasis added):

       7. Non-transitory computer readable media containing computer code to
       implement a processor controlled system for reducing network traffic, comprising:
               blocking a first channel such that network signaling and battery
       consumption are reduced, wherein the first channel includes a non-common
       channel;
               offloading application traffic of an application onto a second channel,
       wherein the second channel includes a common channel;
               monitoring the application traffic of the application over the second
       channel;
               unblocking the first channel based on the monitored application traffic over
       the second channel so that the application can perform an action; and
               re-blocking the first channel after the action has been completed.

       The use of the definite article, “the,” in the recital of “the application traffic” refers to the

same “application traffic” recited in the preceding limitation of “offloading application traffic of

an application.” See In re Varma, 816 F.3d 1352, 1363 (Fed. Cir. 2016) (“For a dog owner to have

‘a dog that rolls over and fetches sticks,’ it does not suffice that he have two dogs, each able to

perform just one of the tasks.”); see also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1342

(Fed. Cir. 2016) (regarding “a logical table,” finding that the limitations at issue were required to

be “in the same logical table”). This understanding is further reinforced by the subsequent recital

of “unblocking the first channel based on the monitored application traffic over the second

channel.”

       At the September 12, 2018 hearing, Defendants urged that the recital of “application traffic

of the application” requires that the traffic is generated by the application. Plaintiff persuasively

                                                - 67 -
countered that nothing in the claim language precludes this traffic from being “of the application”

in the sense that the traffic is being sent to the application. That is, Defendants have not shown

how the word “application” necessarily limits the direction of traffic to being from application to

server rather than from server to application.

       With that understanding, the Court hereby finds, as to the term “monitoring the

application traffic of the application,” that the antecedent basis for “the application traffic of

the application” is “application traffic of an application” as recited in the limitation of

“offloading application traffic of an application onto a second channel, wherein the second

channel includes a common channel.”

IX. DISPUTED TERMS IN UNITED STATES PATENT NO. 9,553,816

       The ’816 Patent, titled “Optimizing Mobile Network Traffic Coordination Across Multiple

Applications Running on a Mobile Device,” issued on January 24, 2017, and bears an earliest

priority date of July 26, 2010. Plaintiff submits that “[t]he ’816 Patent claims a mobile device that

conserves battery power by, among other things, blocking outgoing network traffic from an

application when the application is inactive and the device is not plugged into an external power

source.” (Google/Samsung, Dkt. No. 191, at 15.) The Abstract of the ’816 Patent states:

       A system with distributed proxy for reducing traffic in a wireless network to satisfy
       data requests made by a mobile application is provided. The system includes a
       mobile device having a local proxy for intercepting a data request made by the
       mobile application. The local proxy simulates application server responses for the
       mobile application on the mobile device for data requests where responses are
       available in the local cache. A proxy server is coupled to the mobile device and an
       application server to which the data request is made. The proxy server is able to
       communicate with the local proxy. The local proxy forwards the data request to
       the proxy server for transmission to the application server for a response to the data
       request. The proxy server queries the application server independent of activities
       of the mobile application for any changes to the data request.




                                                 - 68 -
Q. “first application is inactive,” “determining whether the first application is inactive based
on the time the first application was last accessed,” and “an application . . . is inactive”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 These phrases are clear and unambiguous,           Indefinite
 they are not indefinite, and they are used
 consistent with their plain and ordinary
 meanings.

(Google/Samsung, Dkt. No. 191, at 15; Google/Samsung, Dkt. No. 246, Ex. A, at 26, 28 & 29;

Google/Samsung, Dkt. No. 263, at 17.) The parties submit that these terms appear in Claims 9 and

13. (Google/Samsung, Dkt. No. 172, at 10‒11; Google/Samsung, Dkt. No. 246, Ex. A, at 26, 28

& 29.)

         Prior to the September 12, 2018 hearing, Plaintiff’s counsel informed the Court by e-mail

that the parties have agreed that these terms should be given their plain meaning. In accordance

with this agreement reached by the parties, the Court hereby construes “first application is

inactive,” “determining whether the first application is inactive based on the time the first

application was last accessed,” and “an application . . . is inactive” to have their plain meaning.

R. “blocking”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary. The term                “intercepting”
 “blocking” is used consistent with its plain
 and ordinary meaning.

(Google/Samsung, Dkt. No. 191, at 16; Google/Samsung, Dkt. No. 246, Ex. A, at 29;

Google/Samsung, Dkt. No. 263, at 9.) The parties submit that this term appears in Claims 9 and 11.

(Google/Samsung, Dkt. No. 172, at 11; Google/Samsung, Dkt. No. 246, Ex. A, at 29.)




                                                - 69 -
          (1) The Parties’ Positions

          Plaintiff argues that here as in the ’129 Patent (addressed above), “no construction is

necessary because the patentee did not redefine ‘blocking,’ which is a common, easily understood

term.” (Google/Samsung, Dkt. No. 191, at 16–17.)

          Google and Samsung argue this term together with the term “block” in the ’129 Patent,

addressed above. (Google/Samsung, Dkt. No. 263, at 9–10.)

          Plaintiff replies as to this term together with the term “block” in the ’129 Patent, addressed

above. (Google/Samsung, Dkt. No. 279, at 3–4.)

          (2) Analysis

          This disputed term presents substantially the same dispute as the term “block” in the ’129

Patent, and the Court reaches the same conclusion here for substantially the same reasons. See

’816 Patent at 18:38–42, 22:4–11, 22:21–36, 29:39–50, 34:53–68, 35:12–23, 41:30–35, Fig. 7B &

Fig. 9B.

          The Court therefore hereby construes “blocking” to mean “preventing.”

X. DISPUTED TERMS IN UNITED STATES PATENT NO. 8,811,952

          The ’952 Patent, titled “Mobile Device Power Management in Data Synchronization Over

a Mobile Network With or Without a Trigger Notification,” issued on August 19, 2014, and bears

an earliest priority date of January 8, 2002. Plaintiff submits that “[t]he ’952 Patent claims mobile

devices that conserve battery power by reducing the frequency at which applications communicate

with remote servers.” (Google/Samsung, Dkt. No. 191, at 17.) The Abstract of the ’952 Patent

states:

          A real-time communication architecture establishes a continuous connection
          between an enterprise network and a communication management system. The
          connection is continuously held open allowing mobile devices real-time access to
          enterprise email systems. The real-time communication architecture can support


                                                  - 70 -
       an entire enterprise email system or individual email users. The foregoing and other
       objects, features and advantages of the invention will become more readily apparent
       from the following detailed description of a preferred embodiment of the invention
       which proceeds with reference to the accompanying drawings.

S. “periodicity” and “the periodicity of the synchronization requests occur at a frequency
according to remaining battery power on the mobile device”


                                           “periodicity”
                                            (Claim 26)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 No construction necessary. The term               “recurrence at approximately regular
 “periodicity” is used consistent with its plain   intervals”
 and ordinary meaning (i.e., “recurrence”).


     “the periodicity of the synchronization requests occur at a frequency according to
                       remaining battery power on the mobile device”
                                         (Claim 26)

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 No construction necessary. The term “the          “the recurrence at approximately regular
 periodicity of the synchronization requests       intervals of the synchronization requests
 occur at a frequency determined according to      occur at a frequency that the mobile device
 remaining battery power” is used consistent       determines according to its remaining battery
 with its plain and ordinary meaning, in light     power”
 of SEVEN’s construction for “periodicity”
 above.


(Google/Samsung, Dkt. No. 191, at 17–18; Google/Samsung, Dkt. No. 246, Ex. A, at 1–2;

Google/Samsung, Dkt. No. 263, at 18–19.)

       Prior to the September 12, 2018 hearing, Plaintiff’s counsel informed the Court by e-mail

that the parties have agreed that the larger term should be construed to mean “the recurrence of the

synchronization requests occur at approximately regular intervals and at a frequency determined




                                               - 71 -
according to remaining battery power on the mobile device.” Plaintiff’s counsel also stated that

the parties have agreed that the term “periodicity” need not be separately construed.

       In accordance with this agreement reached by the parties, the Court hereby construes these

terms as set forth in the following chart:

                      Term                                           Construction

 “periodicity”                                      Plain meaning apart from the Court’s
                                                    construction of “the periodicity of the
                                                    synchronization requests occur at a
                                                    frequency according to remaining battery
                                                    power on the mobile device”

 “the periodicity of the synchronization            “the recurrence of the synchronization
 requests occur at a frequency according to         requests occur at approximately regular
 remaining battery power on the mobile              intervals and at a frequency determined
 device”                                            according to remaining battery power on
                                                    the mobile device”


XI. CONCLUSION

       The Court ORDERS AND ADOPTS the constructions set forth in this opinion for the

disputed terms of the patents-in-suit, and in reaching conclusions the Court has considered

extrinsic evidence. The Court’s constructions thus include subsidiary findings of fact based upon

the extrinsic evidence presented by the parties in these claim construction proceedings. See Teva,

135 S. Ct. at 841.

       The parties are ORDERED that they may not refer, directly or indirectly, to each other’s

claim construction positions in the presence of the jury. Likewise, the parties are ordered to refrain

from mentioning any portion of this opinion, other than the actual definitions adopted by the Court,

in the presence of the jury. Any reference to claim construction proceedings is limited to informing

the jury of the definitions adopted by the Court.




                                                - 72 -
       Within thirty (30) days of the issuance of this Memorandum Opinion and Order, the parties

are hereby ORDERED, in good faith, to mediate this case with the mediator agreed upon by

the parties. As a part of such mediation, each party shall appear by counsel (with lead and
    .
local counsel present and participating) and by at least one corporate officer possessing

sufficient authority and control to unilaterally make binding decisions for the corporation

adequate to address any good faith offer or counteroffer of settlement that might arise during such

mediation. Failure to do so shall be deemed by the Court as a failure to mediate in good faith

and may subject that party to such sanctions as the Court deems appropriate. No participant

shall leave the mediation without the approval of the mediator.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 23rd day of October, 2018.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                              - 73 -
